- Generated by Worth Higgins & Associates UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2008 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51270 APPLE REIT SIX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 20-0620523 (State of Organization) (I.R.S. Employer Identification Number) RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the act: None Securities registered pursuant to Section 12(g) of the Act: Units (Each Unit consists of one common share, no par value and one Series A preferred share) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There is currently no established public market in which the Companys common shares are traded. Based upon the price that Apple REIT Six, Inc.s common equity last sold, which was $11, on June 30, 2008, the aggregate market value of the voting common equity held by non-affiliates of the registrant on such date was $1,000,391,000. The Company does not have any non-voting common equity. Number of registrants common shares outstanding as of February 28, 2009: 91,179,010 Documents Incorporated by Reference The information required by Part III of this report, to the extent not set forth herein, is incorporated by reference from the registrants definitive proxy statement for the annual meeting of shareholders to be held on May 14, 2009. APPLE REIT SIX, INC. FORM 10-K Index Page Part I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 8 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Part II Item 5. Market for Registrants Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 15 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 42 Item 9A. Controls and Procedures 42 Item 9B. Other Information 42 Part III Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 43 Item 13. Certain Relationships and Related Transactions and Director Independence 43 Item 14. Principal Accounting Fees and Services 43 Part IV Item 15. Exhibits, Financial Statement Schedules 44 Signatures This Form 10-K includes references to certain trademarks or service marks. The SpringHill Suites ® by Marriott, TownePlace Suites ® by Marriott, Fairfield Inn ® by Marriott, Courtyard ® by Marriott, Residence Inn ® by Marriott and Marriott Suites ® trademarks are the property of Marriott International, Inc. or one of its affiliates. The Homewood Suites ® by Hilton, Hilton Garden Inn ® , Hampton Inn ® and Hampton Inn & Suites ® trademarks are the property of Hilton Hotels Corporation or one or more of its affiliates. For convenience, the applicable trademark or servicemark symbol has been omitted but will be deemed to be included wherever the above-referenced terms are used. 2 PART I This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Apple REIT Six, Inc. (the Company) to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the ability of the Company to implement its acquisition strategy and operating strategy; the Companys ability to manage planned growth; changes in economic cycles, including the current economic recession throughout the United States; and competition within the hotel industry. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Companys qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Companys financial statements and the notes thereto, as well as the risk factors described in the Companys filings with the Securities and Exchange Commission and Item 1A. Item 1. Business Apple REIT Six, Inc. is a Virginia corporation formed to invest in hotels and other selected real estate in select metropolitan areas in the United States. Initial capitalization occurred on January 20, 2004 and operations began on May 28, 2004 when the Company acquired its first hotel. The Company is a real estate investment trust (REIT) which owns hotels in the United States. The REIT Modernization Act, effective January 1, 2001, permits real estate investment trusts to establish taxable businesses to conduct certain previously disallowed business activities. The Company has wholly-owned taxable REIT subsidiaries which lease all of the Companys hotels from wholly-owned qualified REIT subsidiaries. The hotels are operated and managed by affiliates of Marriott International, Inc. (Marriott), Stonebridge Realty Advisors, Inc. (Stonebridge), Hilton Hotels Corporation (Hilton), Western International (Western), Larry Blumberg & Associates (LBA), White Lodging Services Corporation (WLS), Inn Ventures, Inc. (Inn Ventures), or Newport Hospitality Group, Inc. (Newport) under separate hotel management agreements. The Company has no foreign operations or assets and its operating structure includes only one segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All inter-company transactions and balances have been eliminated upon consolidation. Refer to Part II, Item 8 of this report, for the consolidated financial statements. Website Access The address of the Companys Internet website is www.applereitsix.com. The Company makes available free of charge through its Internet website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the SEC. Business Objectives The Companys primary objective is to enhance shareholder value by increasing funds from operations and cash available for distributions through internal growth and selective hotel renovation. This strategy includes utilizing the Companys asset management expertise to improve the quality of the Companys hotels by aggressively managing room rates, partnering with industry leaders in hotel management and franchising the hotels with leading brands, thereby improving the performance of an individual hotel in its local market. When cost effective, the Company renovates its properties to increase its ability to compete in particular markets. The Company believes its planned renovations and strong asset management will continue to increase each hotels performance in its individual market, although there can be no assurance of such results. As of December 31, 2008, the Company owned 68 hotels. 3 Financing The Company has seven notes payable that were assumed in conjunction with the acquisition of hotels. These notes have maturity dates ranging from 2011 to 2014. The Company also has available a $20 million line of credit that is used to fund capital expenditures along with general working capital needs. Although there can be no assurance that additional debt will not be utilized, it is anticipated that cash on hand, cash from operations and the line of credit will satisfy the Companys cash requirements. The Companys bylaws require board approval and review of any debt financing obtained by the Company. Industry and Competition The hotel industry is highly competitive. Each of the Companys hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Companys immediate vicinity and secondarily with other hotels in the Companys geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate (ADR) and revenue per available room (RevPAR) of the Companys hotels in that area. The Company believes that brand recognition, location, price and quality (of both the hotel and the services provided) are the principal competitive factors affecting the Companys hotels. General economic conditions in a particular market and nationally impact the performance of the hotel industry nationally and in particular markets. Hotel Operating Performance As of December 31, 2008, the Company owned fourteen Hilton Garden Inn hotels, ten Residence Inn hotels, ten Courtyard hotels, eight SpringHill Suites hotels, six Homewood Suites hotels, six TownePlace Suites hotels, five Fairfield Inn hotels, four Hampton Inn hotels, three Hampton Inn & Suites hotels and two full service Marriott hotels. They are located in various states and, in aggregate, consist of 7,897 rooms. Room revenue for these hotels totaled $238.4 million in 2008, and the hotels achieved average occupancy of 71%, ADR of $117 and RevPAR of $83, compared with $236.3 million of room revenue, average occupancy of 74%, ADR of $113 and RevPAR of $84 for the period owned in 2007. The Companys average RevPAR index increased by 0.4% to 119.5 in 2008, compared to the market average of 100. The RevPAR index measures an individual hotels performance as compared to other hotels in a particular market, and is provided by Smith Travel Research, Inc. ® , an independent company that tracks historical hotel performance in most markets throughout the world. The Company began 2007 with 67 hotels and acquired one additional hotel in March 2008. The overall RevPAR decline is due primarily to poor economic conditions in the United States. In general, performance at the Companys hotels, relative to hotels in their market, has met expectations for the period held. Hotel performance is impacted by many factors including the economic conditions in the United States, as well as each locality. As a result, there can be no assurance that the Companys historical operating performance will continue in the future. Due to a general decline in economic conditions throughout the United States, the Company experienced its first decline in net income in the fourth quarter of 2008 as compared to the fourth quarter of 2007. The decline is expected to continue throughout 2009. Management and Franchise Agreements Each of the Companys 68 hotels are operated and managed, under separate management agreements, by affiliates of one of the following companies: Marriott, Stonebridge, Hilton, Western, LBA, WLS, Inn Ventures or Newport. The agreements have remaining terms ranging from 2 to 26 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. During the years ended December 31, 2008 and 2007, the Company incurred approximately $9.8 and $9.9 million in management fees. Stonebridge, Western, LBA, WLS, Inn Ventures and Newport are not affiliated with either Marriott or Hilton, and as a result, the hotels managed by these companies were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for a term of 13 to 20 years. Fees associated with the Hilton agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise agreements provide for an initial term of 15 to 20 years. Fees associated with the Marriott agreements include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. During the years ended December 31, 2008 and 2007, the Company incurred approximately $10.5 and $10.3 million in franchise fees. 4 Maintenance The hotels have an ongoing need for renovation and refurbishment. Under various hotel management agreements, the Company has agreed to fund expenditures for periodic repairs, replacement or refurbishment of furniture, fixtures and equipment for the hotels in an amount equal to a certain percentage of gross revenues. In addition, other capital improvement projects are directly funded by the Company. During 2008 the Company spent approximately $14 million on capital expenditures. Employees During 2008, all employees involved in the day-to-day operation of the Companys hotels were employed by third party management companies engaged pursuant to the hotel management agreements. At December 31, 2008, the Company had 38 employees. Environmental Matters In connection with each of the Companys hotel acquisitions, the Company obtains a Phase I Environmental Report and additional environmental reports and surveys, as are necessitated by the preliminary report. Based on the reports, the Company is not aware of any environmental situations requiring remediation at the Companys properties, which have not been, or are not currently being remediated. No material remediation costs have or are expected to occur. Property Acquisition In March 2008, the Company purchased a Hilton Garden Inn hotel in Roanoke Rapids, North Carolina for $17.8 million. The hotel has 147 rooms and is managed by Newport under an agreement with terms and fees similar to the Companys existing management agreements. The purchase price was funded with available cash. In conjunction with the acquisition, the Company paid a commission to Apple Six Realty Group, Inc. (ASRG) of 2% of the gross purchase price, or approximately $0.4 million. ASRG is wholly-owned by the Companys Chairman and Chief Executive Officer, Glade M. Knight. This commission was capitalized as part of the purchase price of the hotel. No goodwill or intangible assets were recorded in connection with the acquisition. Related Parties The Company has significant transactions with related parties. These transactions cannot be construed to be arms length, and the results of the Companys operations may be different if these transactions were conducted with non-related parties. The Company has a contract with Apple Six Realty Group (ASRG), a related party, to provide brokerage services for the acquisition and disposition of the Companys real estate assets. In accordance with the contract, ASRG is paid a fee of 2% of the gross purchase price of any acquisitions or gross sale price of any dispositions of real estate investments, subject to certain conditions. As of December 31, 2008, payments to ASRG for services under the terms of this contract have totaled $16.9 million since inception, which were capitalized as a part of the purchase price of the hotels. The Company incurred fees totaling approximately $0.4 million in 2008 under this contract. The Company is party to an advisory agreement with Apple Six Advisors, Inc. (ASA), pursuant to which ASA provides management services to the Company. An annual fee ranging from .1% to .25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, are payable for these services. Through its wholly-owned subsidiary, Apple Fund Management, LLC, the Company provides support services to ASRG, Apple Suites Realty Group, Inc. (Suites), ASA, Apple Seven Advisors, Inc. (A7A), Apple REIT Seven, Inc., Apple Eight Advisors, Inc. (A8A), Apple REIT Eight, Inc., Apple Nine Advisors, Inc. (A9A) and Apple REIT Nine, Inc. A7A provides day to day advisory and administrative functions for Apple REIT Seven, Inc. A8A provides day to day advisory and administrative functions for Apple REIT Eight, Inc. A9A provides day to day advisory and administrative functions for Apple REIT Nine, Inc. Suites provides real estate brokerage services to Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Each of these companies has agreed to reimburse the Company for its costs in providing these services. ASRG, Suites, ASA, A7A, A8A and A9A are 100% owned by Glade Knight, the Companys Chairman and Chief Executive Officer. Including ASRG, Suites, ASA, A7A, A8A and A9A discussed above, Mr. Knight is also Chairman and CEO of Apple REIT Seven, Inc. (a hotel REIT), Apple REIT Eight, Inc. (a hotel REIT) and Apple REIT Nine, Inc. (a newly formed company that intends to qualify as a diversified REIT). Members of the Companys Board of Directors are also on the boards of Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. 5 Item 1A. Risk Factors The following describes several risk factors which are applicable to the Company. Hotel Operations The Companys hotels are subject to all of the risks common to the hotel industry. These risks could adversely affect hotel occupancy and the rates that can be charged for hotel rooms as well as hotel operating expenses, and generally include: increases in supply of hotel rooms that exceed increases in demand; increases in energy costs and other travel expenses that reduce business and leisure travel; reduced business and leisure travel due to continued geo-political uncertainty, including terrorism; adverse effects of declines in general and local economic activity; and adverse effects of a downturn in the hotel industry. General Economic Conditions Changes in general or local economic or market conditions, increased costs of energy, increased costs of insurance, increased costs of products, increased costs and shortages of labor, competitive factors, fuel shortages, quality of management, the ability of a hotel chain to fulfill any obligations to operators of its hotel business, limited alternative uses for the building, changing consumer habits, condemnation or uninsured losses, changing demographics, changing traffic patterns, inability to remodel outmoded buildings as required by the franchise or lease agreement and other factors beyond the Companys control may reduce the value of properties that the Company owns. As a result, cash available to make distributions to shareholders may be affected. Current General Economic Recession and Slowdown in the Lodging Industry The present economic recession and the uncertainty over its depth and duration will continue to have a negative impact on the lodging industry. There is now a general consensus among economists that the economy in the United States is now in a recession and as a result the Company is experiencing reduced demand for hotel rooms. Accordingly, financial results have been impacted by the economic slowdown and future financial results and growth will be further harmed while the recession continues. Hospitality Industry The success of the Companys properties will depend largely on the property operators ability to adapt to dominant trends in the hotel industry as well as greater competitive pressures, increased consolidation, industry overbuilding, dependence on consumer spending patterns and changing demographics, the introduction of new concepts and products, availability of labor, price levels and general economic conditions. The success of a particular hotel brand, the ability of a hotel brand to fulfill any obligations to operators of its business, and trends in the hotel industry may affect the Companys income and the funds it has available to distribute to shareholders. The hospitality industry could also experience a significant decline in occupancy and average daily rates due to a reduction in both business and leisure travel. General economic conditions, increased fuel costs, natural disasters and terrorist attacks are a few factors that could affect an individuals willingness to travel. The Companys property insurance will typically cover losses for property damage due to terrorist attacks or natural disasters. However, the Company is not insured against the potential negative effect a terrorist attack or natural disaster would have on the hospitality industry as a whole. Seasonality The hotel industry is seasonal in nature. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. As a result, there may be quarterly fluctuations in results of operations. As a result, the Company may need to enter into short-term borrowing in certain periods in order to offset these fluctuations in revenues and to make distributions to shareholders. Franchise Agreements The Companys wholly-owned taxable REIT subsidiaries operate all of the properties pursuant to franchise or license agreements with nationally recognized hotel brands. These agreements contain specific standards for, and restrictions and limitations on, the operation and maintenance of the Companys properties in order to maintain uniformity within the 6 franchisor system. These standards could potentially conflict with the Companys ability to create specific business plans tailored to each property and to each market. Competition The hotel industry is highly competitive. Each of the Companys hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Companys immediate vicinity and secondarily with other hotels in the Companys geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate (ADR) and revenue per available room (RevPAR) of the Companys hotels in that area. In addition, increases in operating costs due to inflation may not be offset by increased room rates. Transferability of Shares There will be no public trading market for the common shares and the Series A preferred shares for an indefinite period of time, if ever. Therefore, the Units will be highly illiquid and very difficult to trade. In addition, there are restrictions on the transfer of the common shares. In order to qualify as a REIT, the shares must be beneficially owned by 100 or more persons and no more than 50% of the value of the Companys issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Therefore, the Companys bylaws provide that no person may own more than 9.8% of the issued and outstanding Units. Any purported transfer of the Companys shares that would result in a violation of either of these limits will be declared null and void. Qualification as a REIT The rules governing a REIT are highly technical and complex. They require ongoing compliance with a variety of tests that depend on, among other things, future operations. While the Company expects to satisfy these tests, it cannot ensure it will qualify as a REIT for any particular year. There is also the risk that the applicable laws governing a REIT could be changed, which could adversely affect the Company and its shareholders. Distributions to Shareholders If the Companys properties do not generate sufficient revenue to meet operating expenses, cash flow and the Companys ability to make distributions to shareholders may be adversely affected. The Company is subject to all operating risks common to hotels. These risks might adversely affect occupancy or room rates. Increases in operating costs due to inflation and other factors may not necessarily be offset by increased room rates. The local, regional and national hotel markets may limit the extent to which room rates may be increased to meet increased operating expenses without decreasing occupancy rates. While the Company intends to make monthly distributions to shareholders, there can be no assurance that the Company will be able to make distributions at any particular time or rate, or at all. Further, there is no assurance that a distribution rate achieved for a particular period will be maintained in the future. Also, while management may establish goals as to particular rates of distribution or have an intention to make distributions at a particular rate, there can be no assurance that such goals or intentions will be realized. While the Company continues to seek generally to make distributions from its operating revenues, distributions may be made (although there is no obligation to do so) in certain circumstances in part from financing proceeds or other sources, such as proceeds from the offering of Units. While distributions from such sources would result in the shareholder receiving cash, the consequences to the shareholder would differ from a distribution out of operating revenues. For example, if financing is the source of a distribution, that financing would have to be repaid, and if proceeds from the offering of Units are distributed, those proceeds would not then be available for other uses (such as property acquisitions or improvements). Financing Risks Although the Company anticipates maintaining low levels of debt, it may periodically use short-term financing to perform renovations to its properties or make shareholder distributions in periods of fluctuating income from its properties. Due to the recent economic events in the United States, there has been a contraction in available credit in the marketplace. As a result, the Company may not be able to use debt to meet its cash requirements. Item 1B. Unresolved Staff Comments None. 7 Item 2. Properties As of December 31, 2008, the Company owned 68 hotels consisting of the following: Total by Brand Number of Rooms Brand Hilton Garden Inn 14 1,793 Residence Inn 10 1,247 Courtyard 10 993 SpringHill Suites 8 858 Homewood Suites 6 713 TownePlace Suites 6 766 Fairfield Inn 5 351 Hampton Inn 4 454 Hampton Inn & Suites 3 303 Marriott 2 419 Total 68 7,897 The following table includes the location of each hotel, the date of construction, the date acquired, encumbrances, initial acquisition cost, gross carrying value and the number of rooms of each hotel. 8 Real Estate and Accumulated Depreciation As of December 31, 2008 (dollars in thousands) Initial Cost Subsequently Capitalized City State Brand Encumbrances Land Bldg./FF&E Bldg Imp. & FF&E Total GrossCost Acc Deprec Date of Construction Date Acquired Depreciable Life # of Rooms Birmingham Alabama Fairfield Inn $ - $ 354 $ 2,057 $ 118 $ 2,529 $ (248 ) 1995 Aug-05 3 - 39 yrs. 63 Dothan Alabama Courtyard - 1,270 7,142 291 8,703 (832 ) 1996 Aug-05 3 - 39 yrs. 78 Dothan Alabama HamptonInn&Suites - 842 8,129 51 9,022 (988 ) 2004 Jun-05 3 - 39 yrs. 85 Huntsville Alabama Fairfield Inn 2,831 506 4,813 135 5,454 (465 ) 1999 Sep-05 3 - 39 yrs. 79 Huntsville Alabama Residence Inn - 947 7,632 363 8,942 (855 ) 2002 Jun-05 3 - 39 yrs. 78 Montgomery Alabama SpringHill Suites 3,538 963 6,327 176 7,466 (607 ) 1998 Sep-05 3 - 39 yrs. 79 Tuscaloosa Alabama Courtyard - - 7,953 282 8,235 (839 ) 1996 Aug-05 3 - 39 yrs. 78 Tuscaloosa Alabama Fairfield Inn - - 4,240 156 4,396 (448 ) 1996 Aug-05 3 - 39 yrs. 63 Anchorage Alaska Hampton Inn - 1,220 10,501 2,031 13,752 (1,812 ) 1997 Mar-05 3 - 39 yrs. 101 Anchorage Alaska Hilton Garden Inn - 4,230 14,788 407 19,425 (1,936 ) 2002 Oct-04 3 - 39 yrs. 125 Anchorage Alaska Homewood Suites - 1,803 11,046 89 12,938 (1,644 ) 2004 Oct-04 3 - 39 yrs. 122 Phoenix Arizona Hampton Inn - 1,425 5,205 811 7,441 (996 ) 1998 Oct-04 3 - 39 yrs. 99 Tempe Arizona SpringHill Suites - 1,170 7,159 112 8,441 (888 ) 1998 Jun-05 3 - 39 yrs. 121 Tempe Arizona TownePlace Suites - 1,226 7,169 123 8,518 (882 ) 1998 Jun-05 3 - 39 yrs. 119 Arcadia California Hilton Garden Inn - 1,718 10,195 2,225 14,138 (1,689 ) 1999 Oct-04 3 - 39 yrs. 124 Arcadia California SpringHill Suites - 1,633 6,459 806 8,898 (1,147 ) 1999 Oct-04 3 - 39 yrs. 86 Bakersfield California Hilton Garden Inn - 1,166 10,565 209 11,940 (1,449 ) 2004 Mar-05 3 - 39 yrs. 120 Folsom California Hilton Garden Inn - 1,521 16,989 1,173 19,683 (1,870 ) 1999 Nov-05 3 - 39 yrs. 100 FoothillRanch California Hampton Inn 4,195 1,056 6,499 827 8,382 (1,027 ) 1998 Apr-05 3 - 39 yrs. 84 Lake Forest California Hilton Garden Inn - 1,541 9,425 220 11,186 (1,419 ) 2004 Oct-04 3 - 39 yrs. 103 Milpitas California Hilton Garden Inn - 2,565 16,534 1,904 21,003 (2,108 ) 1999 Nov-05 3 - 39 yrs. 161 Roseville California Hilton Garden Inn - 2,362 18,937 1,579 22,878 (2,186 ) 1999 Nov-05 3 - 39 yrs. 131 SanFrancisco California Hilton Garden Inn - 2,007 9,545 2,048 13,600 (1,542 ) 1999 Jan-06 3 - 39 yrs. 169 Boulder Colorado Marriott - 3,066 27,825 2,118 33,009 (3,647 ) 1997 May-05 3 - 39 yrs. 157 Glendale Colorado Hampton Inn & Suites 5,732 3,641 11,221 1,248 16,110 (1,867 ) 1999 Oct-04 3 - 39 yrs. 133 Lakewood Colorado Hampton Inn - 2,508 8,090 464 11,062 (1,319 ) 2003 Oct-04 3 - 39 yrs. 170 Farmington Connecticut Courtyard - 1,794 15,434 1 17,229 (1,555 ) 2005 Oct-05 3 - 39 yrs. 119 Rocky Hill Connecticut Residence Inn - 1,472 11,284 3 12,759 (1,218 ) 2005 Aug-05 3 - 39 yrs. 96 Wallingford Connecticut Homewood Suites - 1,419 12,072 140 13,631 (1,349 ) 2005 Jul-05 3 - 39 yrs. 104 Clearwater Florida SpringHill Suites - - 7,214 - 7,214 (715 ) 2006 Feb-06 3 - 39 yrs. 79 Lake Mary Florida Courtyard - 690 5,568 1,525 7,783 (897 ) 1995 Mar-05 3 - 39 yrs. 86 Lakeland Florida Residence Inn - 1,520 8,699 1,227 11,446 (1,088 ) 2001 Jun-05 3 - 39 yrs. 78 Orange Park Florida Fairfield Inn 3,006 855 6,979 177 8,011 (629 ) 1998 Nov-05 3 - 39 yrs. 83 Panama City Florida Courtyard - 1,407 8,217 45 9,669 (788 ) 2006 Mar-06 3 - 39 yrs. 84 Pensacola Florida Courtyard - 1,186 10,728 353 12,267 (1,105 ) 1997 Aug-05 3 - 39 yrs. 90 9 Real Estate and Accumulated Depreciation (continued) As of December 31, 2008 (dollars in thousands ) Initial Cost Subsequently Capitalized City State Brand Encumbrances Land Bldg./FF&E Bldg Imp. & FF&E Total Gross Co st Acc Deprec Date of Construction Date Acquired Depreciable Life # of Rooms Pensacola Florida Fairfield Inn - 470 4,703 152 5,325 (477 ) 1995 Aug-05 3 - 39 yrs. 63 Pensacola Florida HamptonInn&Suites - 1,248 8,354 7 9,609 (1,015 ) 2005 Jul-05 3 - 39 yrs. 85 Tallahassee Florida Hilton Garden Inn - 1,103 10,130 678 11,911 (1,307 ) 1997 Mar-05 3 - 39 yrs. 99 Albany Georgia Courtyard - 1,253 7,658 73 8,984 (938 ) 2004 Jun-05 3 - 39 yrs. 84 Columbus Georgia Residence Inn - - 8,184 94 8,278 (946 ) 2003 Jun-05 3 - 39 yrs. 78 Savannah Georgia SpringHill Suites 2,866 693 5,099 165 5,957 (486 ) 1999 Sep-05 3 - 39 yrs. 79 Valdosta Georgia Courtyard - 1,036 7,529 199 8,764 (810 ) 2002 Oct-05 3 - 39 yrs. 84 Mt. Olive New Jersey Residence Inn - 1,410 11,331 22 12,763 (1,258 ) 2005 Sep-05 3 - 39 yrs. 123 Somerset New Jersey Homewood Suites - 1,813 16,801 120 18,734 (1,781 ) 2005 Aug-05 3 - 39 yrs. 123 SaratogaSprings New York Hilton Garden Inn - 2,399 15,885 1,441 19,725 (1,618 ) 1999 Sep-05 3 - 39 yrs. 112 Roanoke Rapids NorthCarolina Hilton Garden Inn - 2,458 15,713 - 18,171 (469 ) 2008 Mar-08 3 - 39 yrs. 147 Hillsboro Oregon Courtyard 6,325 1,879 9,484 118 11,481 (846 ) 1996 Mar-06 3 - 39 yrs. 155 Hillsboro Oregon Residence Inn - 2,665 13,295 196 16,156 (1,272 ) 1994 Mar-06 3 - 39 yrs. 122 Hillsboro Oregon TownePlace Suites - 2,150 9,715 1,223 13,088 (1,147 ) 1999 Dec-05 3 - 39 yrs. 136 Portland Oregon Residence Inn - 4,400 38,687 3,205 46,292 (3,931 ) 2001 Dec-05 3 - 39 yrs. 258 Pittsburgh Pennsylvania Residence Inn - 1,161 10,267 1,573 13,001 (1,468 ) 1998 Sep-05 3 - 39 yrs. 156 Myrtle Beach South Carolina Courtyard - 1,857 7,631 1,036 10,524 (1,510 ) 1999 Jun-04 3 - 39 yrs. 135 Nashville Tennessee Homewood Suites - 1,170 7,177 514 8,861 (1,041 ) 1999 May-05 3 - 39 yrs. 121 Arlington Texas SpringHill Suites - 1,122 6,649 80 7,851 (833 ) 1998 Jun-05 3 - 39 yrs. 122 Arlington Texas TownePlace Suites - 1,033 6,373 129 7,535 (775 ) 1999 Jun-05 3 - 39 yrs. 95 Dallas Texas SpringHill Suites - 1,372 18,737 464 20,573 (1,967 ) 1997 Dec-05 3 - 39 yrs. 147 Fort Worth Texas Homewood Suites - 1,152 8,210 1,017 10,379 (1,216 ) 1999 May-05 3 - 39 yrs. 137 Fort Worth Texas Residence Inn - 1,873 15,586 16 17,475 (1,855 ) 2005 May-05 3 - 39 yrs. 149 Fort Worth Texas SpringHill Suites - 2,125 11,619 53 13,797 (1,754 ) 2004 May-04 3 - 39 yrs. 145 Laredo Texas Homewood Suites - 1,118 9,781 48 10,947 (1,067 ) 2005 Nov-05 3 - 39 yrs. 106 Laredo Texas Residence Inn - 902 10,969 19 11,890 (1,229 ) 2005 Sep-05 3 - 39 yrs. 109 Las Colinas Texas TownePlace Suites - 1,205 6,256 110 7,571 (835 ) 1998 Jun-05 3 - 39 yrs. 136 McAllen Texas Hilton Garden Inn - 1,178 8,143 622 9,943 (1,016 ) 2000 Jul-05 3 - 39 yrs. 104 Fredericksburg Virginia Hilton Garden Inn - 1,822 15,362 93 17,277 (1,602 ) 2005 Dec-05 3 - 39 yrs. 148 Richmond Virginia Corporate Office - 381 1,038 3,565 4,984 (1,073 ) 1893 Jun-04 3 - 39 yrs. N/A Kent Washington TownePlace Suites - 1,841 10,721 1,377 13,939 (1,278 ) 1999 Dec-05 3 - 39 yrs. 152 Mukilteo Washington TownePlace Suites - 1,505 11,055 1,199 13,759 (1,238 ) 1999 Dec-05 3 - 39 yrs. 128 Redmond Washington Marriott - 9,504 56,168 1,026 66,698 (7,950 ) 2004 Jul-04 3 - 39 yrs. 262 Renton Washington Hilton Garden Inn - 1,277 14,674 1,858 17,809 (1,943 ) 1998 Nov-05 3 - 39 yrs. 150 Deposits on Construction in Progress - - - 257 257 - $ 28,493 $ 109,658 $ 761,624 $ 46,186 $ 917,468 $ (94,005 ) 7,897 10 Investment in hotels at December 31, 2008, consisted of the following (in thousands): Land $ 109,621 Building and Improvements 748,729 Furniture, Fixtures and Equipment 59,118 917,468 Less Accumulated Depreciation (94,005 ) Investment in Hotels, net $ 823,463 For additional information about the Companys properties, refer to Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Legal Proceedings The Company is not presently subject to any material litigation nor, to the Companys knowledge, is any litigation threatened against the Company or any of its properties, other than routine actions arising in the ordinary course of business, some of which are expected to be covered by liability insurance and all of which collectively are not expected to have a material adverse effect on the Companys business or financial condition or results of operations. Item 4. Submission of Matters to a Vote of Security Holders None. 11 PART II Item 5. Market For Registrants Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities Common Shares There is currently no established public market in which the Companys common shares are traded. As of December 31, 2008, there were 91,761,828 Units outstanding. Each Unit consists of one common share, no par value, and one Series A preferred share of the Company. The per-share estimated market value is deemed to be the offering price of the shares, which is currently $11.00 per share. This is supported by the fact that the Company is currently selling shares to the public at a price of $11.00 per share through its Dividend Reinvestment Plan and the Company is repurchasing shares at $11.00 from shareholders under its Unit Redemption Program. The Units are held by approximately 21,000 beneficial shareholders. Dividend Reinvestment Plan In February 2006, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a convenient and cost effective way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Companys Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. As of December 31, 2008, approximately 8.3 million Units, representing $90.9 million in proceeds to the Company, have been issued under the plan. Unit Redemption Program In July 2005, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Shareholders may request redemption of Units for a purchase price equal to the lesser of: (1) the purchase price per Unit that the shareholder actually paid for the Unit; or (2) $11.00 per Unit. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. As of December 31, 2008, the Company has redeemed approximately 7.6 million Units in the amount of $83.6 million under the program. The following is a summary of redemptions during the fourth quarter of 2008: Issuer Purchases of Equity Securities (a) (b) (c) (d) Period Total Number of Units Purchased Average Price Paid per Unit Total Number of Units Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Units that May Yet Be Purchased Under the Plans or Programs October 2008 475,749 $ 10.98 7,630,003 (1 ) (1) The maximum number of Uni ts that may be redeemed in any 12 month period is limited to five percent (5.0%) of the weighted average number of Units outstanding from the beginning of the12 month period. Series A Preferred Shares The Series A preferred shares have no voting rights and no conversion rights. In addition, the Series A preferred shares are not separately tradable from the common shares to which they relate. The Series A preferred shares do not have any distribution rights except a priority distribution upon the sale of the Companys assets. The priority distribution (Priority Distribution) will be equal to $11.00 per Series A preferred share, and will be paid before any distribution will be made to the holders of any other shares. Upon the Priority Distribution, the Series A preferred shares will have no other distribution rights. Series B Convertible Preferred Shares The Company currently has 240,000 Series B convertible preferred shares issued and outstanding, all owned by Glade M. Knight, the Companys Chairman and Chief Executive Officer. There are no dividends payable on the Series B convertible preferred shares. Holders of more than two-thirds of the Series B convertible preferred shares must approve any proposed amendment to the Articles of Incorporation that would adversely affect the Series B convertible preferred shares. Upon liquidation, each holder of the Series B convertible preferred shares is entitled to a priority liquidation payment. However, the priority liquidation payment of the holder of the Series B convertible preferred shares is junior to the holders of 12 the Series A preferred shares distribution rights. The holder of a Series B convertible preferred share is entitled to a liquidation payment of $11 per number of common shares into which each Series B convertible preferred share would convert. In the event that the liquidation of the Companys assets results in proceeds that exceed the distribution rights of the Series A preferred shares and the Series B convertible preferred shares, the remaining proceeds will be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. The Series B convertible preferred shares are convertible into common shares upon and for 180 days following the occurrence of any of the following events: (1) substantially all of the Companys assets, stock or business is sold or transferred through exchange, merger, consolidation, lease, share exchange or otherwise, other than a sale of assets in liquidation, dissolution or winding up of the Companys business; or (2) the termination or expiration without renewal of the advisory agreement with Apple Six Advisors, Inc., or if the Company ceases to use Apple Six Realty Group, Inc. to provide property acquisition and disposition services; or (3) the Companys common shares are listed on any securities exchange or quotation system or in any established market. Preferred Shares The Companys articles of incorporation authorize issuance of up to 15 million additional preferred shares. No preferred shares other than the Series A preferred shares and the Series B convertible preferred shares (discussed above) have been issued. The Company believes that the authorization to issue additional preferred shares benefits the Company and its shareholders by permitting flexibility in financing additional growth, giving the Company additional financing options in corporate planning and in responding to developments in business, including financing of additional acquisitions and other general corporate purposes. Having authorized preferred shares available for issuance in the future gives the Company the ability to respond to future developments and allows preferred shares to be issued without the expense and delay of a special shareholders meeting. At present, the Company has no specific financing or acquisition plans involving the issuance of additional preferred shares and the Company does not propose to fix the characteristics of any series of preferred shares in anticipation of issuing preferred shares other than the Series A preferred shares and Series B convertible preferred shares discussed above. The Company cannot now predict whether or to what extent, if any, additional preferred shares will be used or if so used what the characteristics of a particular series may be. The voting rights and rights to distributions of the holders of common shares will be subject to the prior rights of the holders of any subsequently-issued preferred shares. Unless otherwise required by applicable law or regulation, the preferred shares would be issuable without further authorization by holders of the common shares and on such terms and for such consideration as may be determined by the Board of Directors. The preferred shares could be issued in one or more series having varying voting rights, redemption and conversion features, distribution (including liquidating distribution) rights and preferences, and other rights, including rights of approval of specified transactions. A series of preferred shares could be given rights that are superior to rights of holders of common shares and a series having preferential distribution rights could limit common share distributions and reduce the amount holders of common shares would otherwise receive on dissolution. Distribution Policy To maintain its REIT status the Company is required to distribute at least 90% of its ordinary income. Distributions in 2008 totaled $81.7 million and were paid monthly at a rate of $0.075 per common share beginning in February 2008 and $0.073 per common share prior to that date. Distributions in 2007 totaled $78.8 million and were paid monthly at a rate of $0.073 per common share. The timing and amounts of distributions to shareholders are within the discretion of the Companys Board of Directors. The amount and frequency of future distributions will depend on the Companys results of operations, cash flow from operations, economic conditions, working capital requirements, cash requirements to fund investing and financing activities, capital expenditure requirements, including improvements to and expansions of properties and the acquisition of additional properties, as well as the distribution requirements under federal income tax provisions for qualification as a REIT. Non-Employee Directors Stock Option Plan and Incentive Plan The Companys Board of Directors has adopted and the Companys shareholders have approved a Non-Employee Directors Stock Option Plan and an Incentive Plan. The options issued under each plan, upon exercise, convert to Units. Each Unit consists of one common share and one Series A preferred share of the Company. As of December 31, 2008, options to purchase 288,360 Units were outstanding with a weighted average exercise price of $11 per Unit. The following is a summary of securities issued under the plans as of December 31, 2008: 13 Numberofsecurities remainingavailablefor future issuance under equity compensation plans Numberofsecuritiestobe issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Plan Category Equity Compensation plans approved by security holders Non-Employee Directors Stock Option Plan 288,360 $ 11.00 1,311,185 Incentive Plan  $  4,029,318 14 Item 6. Selected Financial Data The following table sets forth selected financial data for the years ended December 31, 2008, 2007, 2006 and 2005, and the period from January 20, 2004 (initial capitalization) through December 31, 2004. Certain information in the table has been derived from the Companys audited financial statements and notes thereto. This data should be read in conjunction with Item 7, Managements Discussion and Analysis of Financial Conditions and Results of Operations, and Item 15(1), the Consolidated Financial Statements and Notes thereto, appearing elsewhere in this Annual Report on Form 10-K. (in thousands except per share and statistical data) For the year ended December31, 2008 For the year ended December31, 2007 For the year ended December31, 2006 Fortheyear ended December 31, 2005 For the period January20,2004 (initialcapitalization) through December 31, 2004 Revenues: Room revenue $ 238,423 $ 236,278 $ 217,629 $ 91,610 $ 12,092 Other revenue 19,822 20,770 18,246 10,180 2,343 Reimbursed expenses 6,057 886 - - - Total revenue 264,302 257,934 235,875 101,790 14,435 Expenses: Hotel operating expenses 147,832 144,931 135,578 59,867 9,750 Taxes, insurance and other 13,812 13,605 13,491 5,340 663 Reimbursed expenses 6,057 886 - - - General and administrative 5,397 5,637 5,355 3,526 1,210 Depreciation 30,918 27,694 25,529 11,366 1,881 Interest and other expenses, net 1,784 1,853 1,809 (2,126 ) (328 ) Total expenses 205,800 194,606 181,762 77,973 13,176 Net income $ 58,502 $ 63,328 $ 54,113 $ 23,817 $ 1,259 Per Share Net income per common share $ 0.64 $ 0.71 $ 0.61 $ 0.42 $ 0.10 Distributions paid to common shareholders $ 0.90 $ 0.88 $ 0.88 $ 0.88 $ 0.55 Weighted-average common shares outstanding - basic and diluted 90,899 89,644 88,869 56,451 12,300 Balance Sheet Data (at end of period) Cash and cash equivalents $ 935 $ 33,261 $ 26,160 $ 35,948 $ 142,790 Investment in hotels, net $ 823,463 $ 820,468 $ 836,906 $ 790,170 $ 184,084 Total assets $ 849,783 $ 882,657 $ 886,839 $ 854,316 $ 332,259 Notes payable $ 29,097 $ 51,679 $ 53,660 $ 76,855 $ 6,557 Shareholders' equity $ 809,382 $ 816,244 $ 826,046 $ 771,835 $ 325,099 Net book value per share $ 8.82 $ 9.04 $ 9.20 $ 9.44 $ 9.56 Other Data Cash flow from: Operating activities $ 88,747 $ 89,848 $ 81,363 $ 28,907 $ 2,904 Investing activities $ (33,234 ) $ (15,627 ) $ (61,766 ) $ (585,507 ) $ (183,840 ) Financing activities $ (87,839 ) $ (67,120 ) $ (29,385 ) $ 449,758 $ 323,702 Number of hotels owned at end of period 68 67 67 62 11 Average Daily Rate (ADR) (b) $ 117 $ 113 $ 105 $ 101 $ 105 Occupancy 70.7 % 73.9 % 74.5 % 71.1 % 59.8 % Revenue Per Available Room (RevPAR) (c) $ 83 $ 84 $ 78 $ 72 $ 63 Funds From Operations Calculation Net income $ 58,502 $ 63,328 $ 54,113 $ 23,817 $ 1,259 Depreciation of real estate owned 29,313 26,782 24,681 11,366 1,881 Funds from operations (a) $ 87,815 $ 90,110 $ 78,794 $ 35,183 $ 3,140 (a) Funds from operations (FFO) is defined as net income (computed in accordance with generally accepted accounting principles - GAAP) excluding gains and losses from sales of depreciable property, plus depreciation and amortization of real estate. The Company considers FFO in evaluating property acquisitions and its operating performance and believes that FFO should be considered along with, but not as an alternative to, net income and cash flows as a measure of the Company's activities in accordance with GAAP and is not necessarily indicative of cash available to fund cash needs. (b) Total room revenue divided by number of rooms sold. (c) ADR multiplied by occupancy percentage. 15 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the ability of the Company to implement its acquisition strategy and operating strategy; the Companys ability to manage planned growth; changes in economic cycles, including the current economic recession throughout the United States; and competition within the hotel industry. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Companys qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Companys financial statements and the notes thereto, as well as the risk factors described in the Companys filings with the Securities and Exchange Commission and Item 1A. General The Company was formed and initially capitalized on January 20, 2004, with its first investor closing on April 23, 2004. The Company owns 68 hotels within different markets in the United States. The Company is treated as a Real Estate Investment Trust (REIT) for federal income tax purposes. The Companys first hotel was acquired on May 28, 2004, with 11 total hotels purchased in 2004, an additional 51 hotels purchased throughout 2005, 5 additional hotels purchased throughout 2006, and one additional hotel purchased in March 2008. Accordingly, the results of operations include only the results of operations of the hotels for the period owned. Although hotel performance can be influenced by many factors including local competition, local and general economic conditions in the United States and the performance of individual managers assigned to each hotel, performance of the hotels within their respective markets, in general, has met the Companys expectations for the period owned. In evaluating financial condition and operating performance, the most important matters on which the Company focuses are revenue measurements, such as average occupancy, average daily rate (ADR), revenue per available room (RevPAR) and market yield, which represents a comparison of a hotels results to other hotels in its local market; and expenses, such as hotel operating expenses, general and administrative and other expenses described below. The following is a summary of results. (in thousands except statistical data) Year ended December 31, 2008 Percent of Hotel Revenue Year ended December 31, 2007 Percent of Hotel Revenue Percent Change Total hotel revenue $ 258,245 100 % $ 257,048 100 % - % Hotel operating expenses 147,832 57 % 144,931 56 % 2 % Taxes, insurance and other expense 13,812 5 % 13,605 5 % 2 % General and administrative expense 5,397 2 % 5,637 2 % -4 % Depreciation 30,918 27,694 12 % Interest expense, net 1,784 1,853 -4 % Number of Hotels 68 67 1 % Average RevPAR Market Yield 119.5 119.1 - % ADR $ 117 $ 113 4 % Occupancy 70.7 % 73.9 % -4 % RevPAR $ 83 $ 84 -1 % (1) From reports published by Smith Travel Research, Inc. ® Hotels Owned As of December 31, 2008, the Company owned 68 hotels, with a total of 7,897 rooms. The following table summarizes the location, brand, manager, date acquired, number of rooms and gross purchase price for each hotel. All dollar amounts are in thousands. 16 Gross Purchase Price Date Acquired City State Brand Manager Rooms Birmingham Alabama Fairfield Inn LBA 8/25/05 63 $ 2,176 Dothan Alabama Courtyard LBA 8/11/05 78 8,016 Dothan Alabama Hampton Inn & Suites LBA 6/24/05 85 8,673 Huntsville Alabama Fairfield Inn LBA 9/30/05 79 4,954 Huntsville Alabama Residence Inn LBA 6/24/05 78 8,288 Montgomery Alabama SpringHill Suites LBA 9/30/05 79 6,835 Tuscaloosa Alabama Courtyard LBA 8/25/05 78 7,551 Tuscaloosa Alabama Fairfield Inn LBA 8/25/05 63 3,982 Anchorage Alaska Hampton Inn Stonebridge 3/14/05 101 11,500 Anchorage Alaska Hilton Garden Inn Stonebridge 10/12/04 125 18,900 Anchorage Alaska Homewood Suites Stonebridge 10/12/04 122 13,200 Phoenix Arizona Hampton Inn Stonebridge 10/12/04 99 6,700 Tempe Arizona SpringHill Suites Western 6/30/05 121 8,060 Tempe Arizona TownePlace Suites Western 6/30/05 119 8,128 Arcadia California Hilton Garden Inn Stonebridge 10/12/04 124 12,000 Arcadia California SpringHill Suites Stonebridge 10/12/04 86 8,100 Bakersfield California Hilton Garden Inn Hilton 3/18/05 120 11,500 Folsom California Hilton Garden Inn Inn Ventures 11/30/05 100 18,028 Foothill Ranch California Hampton Inn Stonebridge 4/21/05 84 7,400 Lake Forest California Hilton Garden Inn Stonebridge 10/12/04 103 11,400 Milpitas California Hilton Garden Inn Inn Ventures 11/30/05 161 18,600 Roseville California Hilton Garden Inn Inn Ventures 11/30/05 131 20,759 San Francisco California Hilton Garden Inn Inn Ventures 1/30/06 169 12,266 Boulder Colorado Marriott WLS 5/9/05 157 30,000 Glendale Colorado Hampton Inn & Suites Stonebridge 10/12/04 133 14,700 Lakewood Colorado Hampton Inn Stonebridge 10/12/04 170 10,600 Farmington Connecticut Courtyard WLS 10/20/05 119 16,330 Rocky Hill Connecticut Residence Inn WLS 8/1/05 96 12,070 Wallingford Connecticut Homewood Suites WLS 7/8/05 104 12,780 Clearwater Florida SpringHill Suites LBA 2/17/06 79 6,923 Lake Mary Florida Courtyard LBA 3/18/05 86 6,000 Lakeland Florida Residence Inn LBA 6/24/05 78 9,886 Orange Park Florida Fairfield Inn LBA 11/8/05 83 7,221 Panama City Florida Courtyard LBA 4/26/06 84 9,245 Pensacola Florida Courtyard LBA 8/25/05 90 11,369 Pensacola Florida Fairfield Inn LBA 8/25/05 63 4,858 Pensacola Florida Hampton Inn & Suites LBA 7/21/05 85 9,279 Tallahassee Florida Hilton Garden Inn Hilton 3/18/05 99 10,850 Albany Georgia Courtyard LBA 6/24/05 84 8,597 Columbus Georgia Residence Inn LBA 6/24/05 78 7,888 Savannah Georgia SpringHill Suites LBA 9/30/05 79 5,407 Valdosta Georgia Courtyard LBA 10/3/05 84 8,284 Mt. Olive New Jersey Residence Inn WLS 9/15/05 123 12,070 Somerset New Jersey Homewood Suites WLS 8/17/05 123 17,750 Saratoga Springs New York Hilton Garden Inn WLS 9/29/05 112 17,750 Roanoke Rapids North Carolina Hilton Garden Inn Newport 3/10/08 147 17,764 Hillsboro Oregon Courtyard Inn Ventures 3/9/06 155 11,000 Hillsboro Oregon Residence Inn Inn Ventures 3/9/06 122 15,500 Hillsboro Oregon TownePlace Suites Inn Ventures 12/19/05 136 11,500 Portland Oregon Residence Inn Inn Ventures 12/19/05 258 42,000 Pittsburgh Pennsylvania Residence Inn WLS 9/2/05 156 11,000 Myrtle Beach South Carolina Courtyard Marriott 6/8/04 135 9,200 Nashville Tennessee Homewood Suites Hilton 5/24/05 121 8,103 Arlington Texas SpringHill Suites Western 6/30/05 122 7,486 Arlington Texas TownePlace Suites Western 6/30/05 95 7,148 Dallas Texas SpringHill Suites Western 12/9/05 147 19,500 Ft. Worth Texas Homewood Suites Hilton 5/24/05 137 9,097 Ft. Worth Texas Residence Inn Western 5/6/05 149 17,000 Ft. Worth Texas SpringHill Suites Marriott 5/28/04 145 13,340 Laredo Texas Homewood Suites Western 11/30/05 106 10,500 Laredo Texas Residence Inn Western 9/12/05 109 11,445 Las Colinas Texas TownePlace Suites Western 6/30/05 136 7,178 McAllen Texas Hilton Garden Inn Western 7/19/05 104 9,000 Fredericksburg Virginia Hilton Garden Inn Hilton 12/20/05 148 16,600 Kent Washington TownePlace Suites Inn Ventures 12/19/05 152 12,000 Mukilteo Washington TownePlace Suites Inn Ventures 12/19/05 128 12,000 Redmond Washington Marriott Marriott 7/7/04 262 64,000 Renton Washington Hilton Garden Inn Inn Ventures 11/30/05 150 16,096 Total 7,897 $ 845,330 17 With the exception of approximately $54 million of assumed debt secured by 14 hotels, substantially all of the purchase price for the hotels was funded by proceeds from the Companys best-efforts offering of Units. No goodwill or intangible assets were recorded in connection with any of the acquisitions. The Company leased all of its hotels to wholly-owned taxable REIT subsidiaries (collectively, the lessee) under master hotel lease agreements. The Company also used the proceeds of its offering to pay 2% of the gross purchase price for these hotels, which equals approximately $16.9 million, as a commission to Apple Six Realty Group, Inc. (ASRG). ASRG is 100% owned by the Companys Chairman and Chief Executive Officer, Glade M. Knight. Management and Franchise Agreements Each of the Companys 68 hotels are operated and managed, under separate management agreements, by affiliates of one of the following companies: Marriott International, Inc. (Marriott), Stonebridge Realty Advisors, Inc. (Stonebridge), Hilton Hotels Corporation (Hilton), Western International (Western), Larry Blumberg & Associates (LBA), White Lodging Services Corporation (WLS), Inn Ventures, Inc. (Inn Ventures), or Newport Hospitality Group, Inc. (Newport). The agreements have remaining terms ranging from 2 to 26 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. During the years ended December 31, 2008, 2007 and 2006 the Company incurred approximately $9.8, $9.9 and $8.7 million in management fees. Stonebridge, Western, LBA, WLS, Inn Ventures and Newport are not affiliated with either Marriott or Hilton, and as a result, the hotels managed by these companies were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for a term of 13 to 20 years. Fees associated with the Hilton agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise agreements provide for an initial term of 15 to 20 years. Fees associated with the Marriott agreements include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. During the years ended December 31, 2008, 2007 and 2006 the Company incurred approximately $10.5, $10.3 and $9.0 million in franchise fees. Results of Operations for Years 2008 and 2007 Hotel performance is impacted by many factors including the economic conditions in the United States, as well as each locality. Due to a general decline in economic conditions throughout the United States, the Company experienced its first decline in net income in the fourth quarter of 2008 as compared to the fourth quarter of 2007. The decline is expected to continue throughout 2009. Revenues The Companys principal source of revenue is hotel room revenue and other related revenue. Hotel operations are for the 68 hotels acquired through December 31, 2008 for their respective periods owned. For the years ended December 31, 2008 and 2007, the Company had total hotel revenue of $258 and $257 million, respectively. For the years ended December 31, 2008 and 2007, the hotels achieved average occupancy of 70.7% and 73.9%, average daily rate, or ADR of $117 and $113 and revenue per available room, or RevPAR of $83 and $84. ADR is calculated as room revenue divided by the number of rooms sold, and RevPAR is calculated as occupancy multiplied by ADR. These rates are consistent with industry and brand averages. The Company continually works with the hotel managers to maximize rates, and as a result managed to keep RevPAR consistent in the face of declining occupancy in 2008. The Companys overall average RevPAR market yield (a comparison of an individual hotels results to other hotels in its local market) increased 0.4% as compared to 2007. However, as supply of hotel rooms in markets that the Company serves has begun to meet demand and general economic conditions have deteriorated, the Companys revenue has begun to decline as compared to previous years. In the fourth quarter of 2008, RevPAR was down approximately 9% compared to the fourth quarter of 2007. The Company anticipates this trend to continue into 2009. Although it is not possible to predict when economic conditions will improve or their impact on the hotel industry, many industry analysts forecast 10-15% declines in RevPAR in 2009 as compared to 2008 rates. Expenses Expenses for the years ended December 31, 2008 and 2007 represented the expenses related to the 68 hotels acquired through December 31, 2008 for their respective periods owned. For the years ended December 31, 2008 and 2007, hotel operating expenses totaled $147.8 and $144.9 million, or 57% of total hotel revenue in 2008 and 56% of total hotel revenue in 2007. The increase in expenses as a percent of revenue 18 results from several factors, including: spending to upgrade amenities such as food and beverage offerings and linens on certain brands, increases in labor costs, the opening of one new hotel and the renovation of nine hotels during the year which led to approximately 16,000 room nights out of service. The Company will continue to aggressively work with its managers to reduce operating costs as revenue declines; however, declines in costs will not offset declines in revenue. Taxes, insurance, and other expenses for the years ended December 31, 2008 and 2007 were $13.8 and $13.6 million, or 5% of total hotel revenue in 2008 and 2007. The Company expects 2009 property insurance and property taxes to remain consistent with 2008 expenses. General and administrative expense for the years ended December 31, 2008 and 2007 was $5.4 and $5.6 million, or 2% of total hotel revenue in 2008 and 2007. The principal components of general and administrative expense are advisory fees, legal fees, accounting fees and reporting expense. Depreciation expense for the years ended December 31, 2008 and 2007 was $30.9 and $27.7 million. Depreciation expense represents the expense of the Companys 68 hotels and related personal property for their respective periods owned. The increase in depreciation is primarily due to the addition of the Roanoke Rapids Hilton Garden Inn in March 2008 and the addition of $14 million of capital expenditures throughout the year. Interest expense, net was $1.8 and $1.9 million for the years ended December 31, 2008 and 2007. Interest expense relates to debt assumed with 14 of the properties acquired as well as a line of credit entered into in March 2008. Total debt assumed was approximately $54.1 million. Interest expense decreased from year to year as $0.4 million of interest costs were capitalized in conjunction with the renovation of nine of the Companys hotels and the Company extinguished $22 million of outstanding debt with the maturity of seven notes payable during the year. The decline in interest expense, due to the capitalization of interest and the maturity of certain notes, was offset by a reduction in interest income. Interest income declined due to a reduction in cash on hand related to the hotel acquisition and debt maturities. Results of Operations for Years 2007 and 2006 Revenues The Companys principal source of revenue is hotel room revenue and other related revenue. Hotel operations are for the 67 hotels acquired through December 31, 2007 for their respective periods owned. For the years ended December 31, 2007 and 2006, the Company had total hotel revenue of $257 and $236 million, respectively. For the years ended December 31, 2007 and 2006, the hotels achieved average occupancy of 73.9% and 74.5%, average daily rate, or ADR of $113 and $105 and revenue per available room, or RevPAR of $84 and $78. ADR is calculated as room revenue divided by the number of rooms sold, and RevPAR is calculated as occupancy multiplied by ADR. These rates are consistent with industry and brand averages. The industry and the Company have seen RevPAR increases due to increases in demand exceeding increases in supply of hotel rooms in the markets where the Companys hotels are located. Expenses Expenses for the years ended December 31, 2007 and 2006 represented the expenses related to the 67 hotels acquired through December 31, 2007 for their respective periods owned. For the years ended December 31, 2007 and 2006, hotel operating expenses totaled $144.9 and $135.6 million, or 56% of total hotel revenue in 2007 and 57% of total hotel revenue in 2006. This percentage has decreased as revenues for newly opened properties have increased and ADR has increased. Taxes, insurance, and other expenses for the years ended December 31, 2007 and 2006 were $13.6 and $13.5 million, or 5% of total hotel revenue in 2007 and 6% of total hotel revenue in 2006, as these expenses remained stable on a growing revenue base. General and administrative expense for the years ended December 31, 2007 and 2006 was $5.6 and $5.4 million, or 2% of total hotel revenue in 2007 and 2006. The principal components of general and administrative expense are advisory fees, legal fees, accounting fees and reporting expense. Depreciation expense for the years ended December 31, 2007 and 2006 was $27.7 and $25.5 million. Depreciation expense represents the expense of the Companys 67 hotels and related personal property for their respective periods owned. Interest expense for the years ended December 31, 2007 and 2006 was $3.1 and $3.0 million. Interest expense arose from debt assumed with 14 of the hotels acquired in 2005 and 2006. 19 For the years ended December 31, 2007 and 2006, the Company had interest income of $1.3 and $1.2 million. Interest income represents earnings on excess cash invested in short term money market instruments, pending investment in hotel properties or other capital investments. Related Party Transactions The Company has significant transactions with related parties. These transactions cannot be construed to be arms length, and the results of the Companys operations may be different if these transactions were conducted with non-related parties. The Company has a contract with ASRG, a related party, to provide brokerage services for the acquisition and disposition of the Companys real estate assets. In accordance with the contract, ASRG is paid a fee of 2% of the gross purchase price of any acquisitions or gross sale price of any dispositions of real estate investments, subject to certain conditions. As of December 31, 2008, total payments to ASRG for services under the terms of this contract were $16.9 million, which was capitalized as a part of the purchase price of the hotels. The Company incurred fees totaling approximately $0.4 million in 2008 under this contract. The Company is party to an advisory agreement with Apple Six Advisors, Inc. (ASA), pursuant to which ASA provides management services to the Company. An annual fee ranging from .1% to .25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, are payable for these services. Until May 2007, ASA utilized Apple Hospitality Two, Inc. to provide these services. From May to October 2007, ASA utilized Apple Fund Management, LLC, a subsidiary of Apple Hospitality Five, Inc. (AHF) to provide these services. In October 2007, AHF merged with an unrelated third party and the Company acquired all of AHFs interest in Apple Fund Management, LLC at no incremental cost to the Company. The advisory fees incurred under the agreement with ASA in 2008, 2007 and 2006 were approximately $2.5, $2.5 and $2.3 million, respectively. Effective October 2007, through its wholly-owned subsidiary, Apple Fund Management, LLC, the Company provides support services to ASRG, ASA, Apple Seven Advisors, Inc. (A7A), Apple Suites Realty Group, Inc. (Suites), Apple REIT Seven, Inc., Apple Eight Advisors, Inc. (A8A), Apple REIT Eight, Inc Apple Nine Advisors, Inc. (A9A) and Apple REIT Nine, Inc. A7A provides day to day advisory and administrative functions for Apple REIT Seven, Inc. A8A provides day to day advisory and administrative functions for Apple REIT Eight, Inc. A9A provides day to day advisory and administrative functions for Apple REIT Nine, Inc. Suites provides real estate brokerage services to Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Each of these companies has agreed to reimburse the Company for its costs in providing these services. For the years ended December 31, 2008 and 2007, the Company received reimbursement of its costs totaling approximately $4.6 and $0.9 million. ASRG, ASA, A7A, Suites, A8A and A9A are 100% owned by Glade Knight, the Companys Chairman and Chief Executive Officer. The Company, through a jointly-owned subsidiary, Apple Air Holding, LLC, owns two Lear 40 jets used primarily for renovation and asset management purposes. The total purchase price for the aircraft, purchased in January 2006 and December 2007, was approximately $16.0 million. Apple Air Holding, LLC is jointly owned by the Company and Apple REIT Seven, Inc. (Apple Seven). Apple Sevens ownership interest is accounted for as a minority interest and is included in other liabilities on the Companys consolidated balance sheets with balances of $6.6 and $7.5 million at December 31, 2008 and 2007. The aircraft are also leased to affiliates of the Company at market rates. In 2008, revenues from affiliates totaling $1.5 million are included in reimbursed expenses on the Companys consolidated statement of operations. The aircraft are depreciated on a straight-line basis over a useful life of ten years. For the years ended December 31, 2008, 2007 and 2006, the Company recorded depreciation expense in the amount of approximately $1.6, $0.9 and $0.8 million on the two aircraft. Including ASRG, Suites, ASA, A7A, A8A and A9A discussed above, Mr. Knight is also Chairman and Chief Executive Officer of Apple REIT Seven, Inc. (a hotel REIT), Apple REIT Eight, Inc. (a hotel REIT) and Apple REIT Nine, Inc. (a newly formed company that intends to qualify as a diversified REIT). Mr. Knight was also Chairman and Chief Executive Officer of Apple Hospitality Two, Inc. (a hospitality REIT) until May 2007 and Apple Hospitality Five, Inc. (a hospitality REIT) until October 2007. Members of the Companys Board of Directors are also on the boards of Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Until May 2007, members of the Companys Board of Directors were also on the board of Apple Hospitality Two, Inc. and, until October 2007, were on the board of Apple Hospitality Five, Inc. The Company has issued 240,000 Series B convertible preferred shares to Mr. Knight in exchange for the payment by him of $0.10 per Series B convertible preferred share, or an aggregate of $24,000. The Series B convertible preferred shares are convertible into common shares pursuant to the formula and on the terms and conditions set forth below. 20 There are no dividends payable on the Series B convertible preferred shares. Holders of more than two-thirds of the Series B convertible preferred shares must approve any proposed amendment to the articles of incorporation that would adversely affect the Series B convertible preferred shares. Upon the Companys liquidation, the holder of the Series B convertible preferred shares is entitled to a priority liquidation payment before any distribution of liquidation proceeds to the holders of the common shares. However, the priority liquidation payment of the holder of the Series B convertible preferred shares is junior to the holders of the Series A preferred shares distribution rights. The holder of a Series B convertible preferred share is entitled to a liquidation payment of $11 per number of common shares each Series B convertible preferred share would be convertible into according to the formula described below. In the event that the liquidation of the Companys assets results in proceeds that exceed the distribution rights of the Series A preferred shares and the Series B convertible preferred shares, the remaining proceeds will be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. Each holder of outstanding Series B convertible preferred shares shall have the right to convert any of such shares into common shares of the Company upon and for 180 days following the occurrence of any of the following events: (1) substantially all of the Companys assets, stock or business is sold or transferred through exchange, merger, consolidation, lease, share exchange, sale or otherwise, other than a sale of assets in liquidation, dissolution or winding up of the Company; (2) the termination or expiration without renewal of the advisory agreement with ASA, or if the Company ceases to use ASRG to provide property acquisition and disposition services; or (3) the Companys common shares are listed on any securities exchange or quotation system or in any established market. Upon the occurrence of any conversion event, each Series B convertible preferred share may be converted into 24.17104 common shares. In the event that the Company raises additional gross proceeds in a subsequent public offering, each Series B convertible preferred share may be converted into an additional number of common shares based on the additional gross proceeds raised through the date of conversion in a subsequent public offering according to the following formula: (X/50 million) x 1.20568, where X is the additional gross proceeds rounded down to the nearest 50 million. No additional consideration is due upon the conversion of the Series B convertible preferred shares. The conversion into common shares of the Series B convertible preferred shares will result in dilution of the shareholders interests. Expense related to issuance of 240,000 Series B convertible preferred shares to Mr. Knight will be recognized at such time when the number of common shares to be issued for conversion of the Series B shares can be reasonably estimated and the event triggering the conversion of the Series B shares to common shares occurs. The expense will be measured as the difference between the fair value of the common stock for which the Series B shares can be converted and the amounts paid for the Series B shares. Expense if a conversion event had occurred at December 31, 2008 could range from $0 to $63.8 million (assumes $11 per Unit fair market value), which represents approximately 5.8 million shares of common stock. Liquidity and Capital Resources The following is a summary of the Companys significant contractual obligations as of December 31, 2008: Amount of Commitments Expiring per Period Commercial Commitments (000 s) Total Less than 1 Year 2-3 Years 4-5 Years Over 5 Years Debt (including interest of $7.7 million) $ 36,150 $ 2,813 $ 11,951 $ 15,505 $ 5,881 Ground Lease Commitments 4,211 310 648 660 2,593 Total Commercial Commitments $ 40,361 $ 3,123 $ 12,599 $ 16,165 $ 8,474 Capital Requirements and Resources Operating cash flow from the properties owned, cash on hand ($0.9 million at December 31, 2008) and a $20 million line of credit are the Companys principal source of liquidity. In addition, the Company may borrow funds, subject to limitations set forth in its bylaws. The Company anticipates that, over the next year, cash flow, cash on hand and the line of credit will be adequate to cover substantially all of its operating expenses and to permit the Company to meet substantially all of its anticipated liquidity requirements, including distribution requirements, capital expenditures and debt service. 21 To maintain its REIT status the Company is required to distribute at least 90% of its ordinary income. Distributions in 2008 totaled $81.7 million and were paid monthly at a rate of $0.075 per common share beginning in February 2008 and $0.073 per common share prior to that date. These distributions included a return of capital. For the same period the Companys cash generated from operations was $88.7 million. The Company intends to continue paying distributions on a monthly basis. However, since there can be no assurance of the ability of the Companys properties to provide income at this level, there can be no assurance as to the classification or duration of distributions at the current rate. Additionally, in light of the weakness in economic conditions throughout the United States, the Board of Directors monitors the Companys distribution rate relative to the performance of the hotels on an ongoing basis and may make adjustments to the distribution rate as determined to be prudent in relation to other cash requirements of the Company. The Company has on-going capital commitments to fund its capital improvements. The Company is required, under all of the hotel management agreements, to make available, for the repair, replacement, refurbishing of furniture, fixtures, and equipment, an amount of 3% to 5% of gross revenues provided that such amount may be used for the Companys capital expenditures with respect to the hotels. The Company completed significant renovations of nine hotels in 2008, with total capital expenditures of approximately $14 million. The company anticipates expenditures of approximately $15 million in 2009 in connection with renovations on 5 to 8 hotels. In February 2006, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a convenient and cost effective way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Companys Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. As of December 31, 2008, approximately 8.3 million Units, representing $90.9 million in proceeds to the Company, have been issued under the plan, including 3.2 million Units representing $35.6 million issued in 2008 and 3.0 million Units representing $33.3 million issued in 2007. In July 2005, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Shareholders may request redemption of Units for a purchase price equal to the lesser of: (1) the purchase price per Unit that the shareholder actually paid for the Unit; or (2) $11.00 per Unit. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. As of December 31, 2008, the Company has redeemed 7.6 million Units in the amount of $83.6 million under the program, including 1.8 million Units for $19.3 million redeemed in 2008 and 2.5 million Units in the amount of $27.7 million redeemed in 2007. Subsequent Events In January 2009, the Company declared and paid $6.9 million or $.075 per common share, in a distribution to its common shareholders, of which $2.9 million or 266,705 Units were reinvested under the Companys Dividend Reinvestment Plan. On January 20, 2009, the Company redeemed 1.1 million Units in the amount of $12.3 million under its Unit Redemption Program. In February 2009, the Company declared and paid $6.8 million or $.075 per common share, in a distribution to its common shareholders, of which $3.0 million or 268,265 Units were reinvested under the Companys Dividend Reinvestment Plan. Impact of Inflation Operators of hotels, in general, possess the ability to adjust room rates daily to reflect the effects of inflation. Competitive pressures may, however, limit the operators ability to raise room rates. Currently the Company is not experiencing any material impact from inflation. Business Interruption Being in the real estate industry, the Company is exposed to natural disasters both locally and nationally, and although management believes there is adequate insurance to cover this exposure, there can be no assurance that such events will not have a material adverse effect on the Companys financial position or results of operations. 22 Seasonality The hotel industry historically has been seasonal in nature. Seasonal variations in occupancy at the Companys hotels may cause quarterly fluctuations in its revenues. To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenue, the Company expects to utilize cash on hand or available credit to make distributions. Critical Accounting Policies The following contains a discussion of what the Company believes to be critical accounting policies. These items should be read to gain a further understanding of the principles used to prepare the Companys financial statements. These principles include application of judgment; therefore, changes in judgments may have a significant impact on the Companys reported results of operations and financial condition. Capitalization Policy The Company considers expenditures to be capital in nature based on the following criteria: (1) for a single asset, the cost must be at least $500, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; (2) for group purchases of 10 or more identical assets, the unit cost for each asset must be at least $50, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; and (3) for major repairs to buildings, the repair must be at least $2,500 and the useful life of the asset must be substantially extended. Impairment Losses Policy The Company records impairment losses on hotel properties used in operations if indicators of impairment are present, and the sum of the undiscounted cash flows estimated to be generated by the respective properties are less than the properties carrying amounts. Impairment losses are measured as the difference between the assets fair value less cost to sell, and its carrying value. No impairment losses have been recorded to date. Recently Adopted Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The Statement applies under other accounting pronouncements that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. In February 2008, the FASB released FASB Staff Position (FSP) FAS 157-2  Effective Date of FASB Statement No. 157, which defers the effective date of SFAS No. 157 to fiscal years beginning after November 15, 2008 for all nonfinancial assets and liabilities, except those items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). The effective date of the statement related to those items not covered by the deferral (all financial assets and liabilities or nonfinancial assets and liabilities recorded at fair value on a recurring basis) is for fiscal years beginning after November 15, 2007. The adoption of this statement did not have and is not anticipated to have a material impact on the Companys results of operations or financial position. In February 2007, FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective of the guidance is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007. SFAS 159 was effective for the Company beginning January 1, 2008. The Company has elected not to use the fair value measurement provisions of SFAS 159 and therefore, adoption of this standard did not have an impact on the financial statements. Recently Issued Accounting Pronouncements In December 2007, the FASB issued FASB Statement No. 141R, Business Combinations (SFAS 141R). This statement revises SFAS 141, Business Combinations , by requiring an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions. This method replaces the cost-allocation process, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values. A significant change included in SFAS 141R is the requirement that costs incurred to effect an acquisition, as well as restructuring costs resulting 23 from an acquisition, must be accounted for separately as expenses. These costs were previously capitalized as part of the cost of the acquisition. Another significant change is the requirement that pre-acquisition contingencies be recognized at fair value as of the date of acquisition if it is more likely than not that they will meet the definition of an asset or liability. Statement 141R will be adopted by the Company in the first quarter of 2009. The adoption of the statement is not anticipated to have a material impact on the Companys results of operations or financial position, as the Company does not anticipate the acquisition of any significant businesses after the effective date. In December 2007, the FASB issued Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements-an amendment of Accounting Research Bulletin No. 51 (SFAS 160). SFAS 160 requires that ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parents equity. The Statement also requires that the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income. SFAS 160 will be adopted by the Company in the first quarter of 2009. The adoption of the statement is not anticipated to have a material impact on the Companys results of operations or financial position. In March 2008, FASB issued Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities, an Amendment of FASB Statement No. 133 (SFAS 161). SFAS 161 is intended to improve transparency in financial reporting by requiring enhanced disclosures of an entitys derivative instruments and hedging activities and their effects on the entitys financial position, financial performance, and cash flows. SFAS 161 applies to all derivative instruments within the scope of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133). It also applies to non-derivative hedging instruments and all hedged items designated and qualifying as hedges under SFAS 133. SFAS 161 is effective prospectively for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company does not currently have any instruments that qualify within the scope of SFAS 133, and therefore the adoption of this statement is not anticipated to have a material impact on the Companys financial statements. Item 7A. Quantitative and Qualitative Disclosure About Market Risk The Company does not engage in transactions in derivative financial instruments or derivative commodity instruments. As of December 31, 2008, the Companys financial instruments were not exposed to significant market risk due to interest rate risk, foreign currency exchange risk, commodity price risk or equity price risk. The Company will be exposed to changes in short term money market rates as it invests its cash. Based on the Companys cash invested at December 31, 2008, of $0.9 million, every 100 basis points change in interest rates will impact the Companys net income by $9,000, all other factors remaining the same. Although the Company had no outstanding balance on its $20 million line of credit at December 31, 2008, the Company is exposed to changes in short-term interest rates to the extent that it utilizes the line of credit. The Company has assumed fixed interest rate notes payable to lenders under permanent financing arrangements. The following table summarizes the annual maturities and average interest rates of the Companys notes payable outstanding at December 31, 2008. s) Thereafter Total Fair Market Value Maturities $ 791 $ 850 $ 7,546 $ 756 $ 13,022 $ 5,528 $ 28,493 $ 31,161 Average Interest Rate 7.1 % 7.1 % 6.9 % 6.7 % 6.6 % 6.4 % 24 Item 8. Financial Statements and Supplementary Data Report of Management on Internal Control Over Financial Reporting March 3, 2009 To the Shareholders Apple REIT Six, Inc. Management of Apple REIT Six, Inc. (the Company) is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Companys principal executive and principal financial officers and effected by the Companys Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles. The Companys internal control over financial reporting is supported by written policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the Companys transactions and dispositions of the Companys assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of the consolidated financial statements in accordance with generally accepted accounting principles, and the receipts and expenditures of the Company are being made only in accordance with authorizations of the Companys management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Companys assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In connection with the preparation of the Companys annual consolidated financial statements, management has undertaken an assessment of the effectiveness of the Companys internal control over financial reporting as of December 31, 2008, based on criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO Framework). Managements assessment included an evaluation of the design of the Companys internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management has concluded that as of December 31, 2008, the Companys internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Ernst & Young LLP, the independent registered public accounting firm that audited the Companys consolidated financial statements included in this report, has issued an attestation report on the Companys internal control over financial reporting, a copy of which appears on the next page of this annual report. /s/ G LADE M. K NIGHT /s/ B RYAN P EERY Glade M. Knight Chairman and Chief Executive Officer Bryan Peery Chief Financial Officer (Principal Accounting Officer) 25 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Apple REIT Six, Inc. We have audited Apple REIT Six Inc.s internal control over financial reporting as of December 31, 2008, based on criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). Apple REIT Six Inc.s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Report of Management on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the companys internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Apple REIT Six, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2008, based on the COSO criteria . We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the 2008 consolidated financial statements of Apple REIT Six, Inc. and our report dated March 2, 2009 expressed an unqualified opinion thereon. /s/ ERNST & YOUNG LLP Richmond, Virginia March 2, 2009 26 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Apple REIT Six, Inc. We have audited the accompanying consolidated balance sheets of Apple REIT Six, Inc. as of December 31, 2008 and 2007, and the related consolidated statements of operations, shareholders equity, and cash flows for each of the three years in the period ended December 31, 2008. Our audits also included the financial statement schedule listed in the index at Item 15(2). These financial statements and schedule are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Apple REIT Six, Inc. at December 31, 2008 and 2007, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Apple REIT Six, Inc.s internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 2, 2009 expressed an unqualified opinion thereon. /s/ ERNST & YOUNG LLP Richmond, Virginia March 2, 2009 27 Apple REIT Six, Inc. Consolidated Balance Sheets (in thousands, except share data) December 31, December 31, ASSETS Investment in real estate, net of accumulated depreciation of $94,005 and $64,692, respectively $ 823,463 $ 820,468 Cash and cash equivalents 935 33,261 Restricted cash-furniture, fixtures and other escrows 3,872 3,928 Due from third party manager, net 7,804 8,855 Other assets, net 13,709 16,145 TOTAL ASSETS $ 849,783 $ 882,657 LIABILITIES Notes payable $ 29,097 $ 51,679 Other liabilities 11,304 14,734 TOTAL LIABILITIES 40,401 66,413 SHAREHOLDERS' EQUITY Preferred stock, authorized 15,000,000 shares; none issued and outstanding - - Series A preferred stock, no par value, authorized 200,000,000 shares; issued and outstanding 91,761,828 and 90,280,401 shares, respectively - - Series B convertible preferred stock, no par value, authorized 240,000 shares; issued and outstanding 240,000 and 240,000 shares, respectively 24 24 Common stock, no par value, authorized 200,000,000 shares; issued and outstanding 91,761,828 and 90,280,401 shares, respectively 905,260 888,878 Distributions greater than net income (95,902 ) (72,658 ) TOTAL SHAREHOLDERS' EQUITY 809,382 816,244 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 849,783 $ 882,657 See notes to consolidated financial statements. 28 Apple REIT Six, Inc. Consolidated Statements of Operations (in thousands, except per share data) Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Revenues: Room revenue $ 238,423 $ 236,278 $ 217,629 Other revenue 19,822 20,770 18,246 Reimbursed expenses 6,057 886 - Total revenue 264,302 257,934 235,875 Expenses: Operating expense 64,939 63,748 61,758 Hotel administrative expense 21,097 20,298 18,448 Sales and marketing 19,253 19,692 18,297 Utilities 10,578 9,765 9,592 Repair and maintenance 11,660 11,237 9,749 Franchise fees 10,521 10,256 9,004 Management fees 9,784 9,935 8,730 Taxes, insurance and other 13,812 13,605 13,491 General and administrative 5,397 5,637 5,355 Reimbursed expenses 6,057 886 - Depreciation expense 30,918 27,694 25,529 Total expenses 204,016 192,753 179,953 Operating income 60,286 65,181 55,922 Interest income 458 1,289 1,220 Interest expense (2,242 ) (3,142 ) (3,029 ) Net income $ 58,502 $ 63,328 $ 54,113 Basic and diluted net income per common share $ 0.64 $ 0.71 $ 0.61 Weighted average common shares outstanding - basic and diluted 90,899 89,644 88,869 Distributions declared per common share $ 0.90 $ 0.88 $ 0.88 See notes to consolidated financial statements. 29 Apple REIT Six, Inc. Consolidated Statements of Shareholders' Equity (in thousands except per share data) Common Stock ClassBConvertible Preferred Stock Distributions Greater Total Numberof Numberof than Shareholders' Shares Amount Shares Amount Net income Equity Balance at December 31, 2005 81,775 $ 805,079 240 $ 24 $ (33,268 ) $ 771,835 Net proceeds from the sale of common shares 10,914 109,957 - - - 109,957 Stock options granted - 69 - - - 69 Common shares redeemed (2,916 ) (31,931 ) - - - (31,931 ) Net income - 54,113 54,113 Cash distributions declared and paid to shareholders ($.88 per share) - (77,997 ) (77,997 ) Balance at December 31, 2006 89,773 883,174 240 24 (57,152 ) 826,046 Net proceeds from the sale of common shares 3,028 33,309 - - - 33,309 Stock options granted - 68 - - - 68 Common shares redeemed (2,521 ) (27,673 ) - - - (27,673 ) Net income - 63,328 63,328 Cash distributions declared and paid to shareholders ($.88 per share) - (78,834 ) (78,834 ) Balance at December 31, 2007 90,280 888,878 240 24 (72,658 ) 816,244 Net proceeds from the sale of common shares 3,237 35,609 - - - 35,609 Stock options granted - 57 - - - 57 Common shares redeemed (1,755 ) (19,284 ) - - - (19,284 ) Net income - 58,502 58,502 Cash distributions declared and paid to shareholders ($.90 per share) - (81,746 ) (81,746 ) Balance at December 31, 2008 91,762 $ 905,260 240 $ 24 $ (95,902 ) $ 809,382 See notes to consolidated financial statements. 30 Apple REIT Six, Inc. Consolidated Statements of Cash Flows (in thousands) Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Cash flow provided by operating activities: Net income $ 58,502 $ 63,328 $ 54,113 Adjustments to reconcile net income to cash provided by operating activities: Depreciation 30,918 27,694 25,529 Amortization of deferred financing costs and fair value adjustments (223 ) (407 ) (418 ) Stock option expense 57 68 69 Changes in operating assets and liabilities, net of amounts acquired/assumed: Due from third party manager 1,051 93 (1,132 ) Other assets 435 (341 ) 142 Other liabilities (1,993 ) (587 ) 3,060 Net cash provided by operating activities 88,747 89,848 81,363 Cash flow from investing activities: Cash paid in acquisition of hotels (18,159 ) - (37,180 ) Acquisition of other assets (325 ) (7,647 ) (9,181 ) Capital improvements (14,950 ) (7,988 ) (15,714 ) Net (increase) decrease in cash restricted for property improvements (189 ) (842 ) 309 Other investing activities, net 389 850 - Net cash used in investing activities (33,234 ) (15,627 ) (61,766 ) Cash flow from financing activities: Net payments on unsecured note payable - - (28,000 ) Payment of financing costs (225 ) - (101 ) Repayment of secured notes payable (22,193 ) (1,445 ) (1,313 ) Minority interest contributions - 7,523 - Net proceeds from issuance of common stock 35,609 33,309 109,957 Redemptions of common stock (19,284 ) (27,673 ) (31,931 ) Cash distributions paid to shareholders (81,746 ) (78,834 ) (77,997 ) Net cash used in financing activities (87,839 ) (67,120 ) (29,385 ) Increase (decrease) in cash and cash equivalents (32,326 ) 7,101 (9,788 ) Cash and cash equivalents, beginning of period 33,261 26,160 35,948 Cash and cash equivalents, end of period $ 935 $ 33,261 $ 26,160 Supplemental information: Interest paid $ 3,044 $ 3,774 $ 4,037 Non-cash transactions: Notes payable assumed in acquisitions $ - $ - $ 6,663 See notes to consolidated financial statements. 31 Notes to Consolidated Financial Statements Note 1 General Information and Summary of Significant Accounting Policies Organization Apple REIT Six, Inc. (the Company) is a Virginia corporation formed to invest in real estate in select metropolitan areas in the United States. Initial capitalization occurred on January 20, 2004 and operations began on May 28, 2004 when the Company acquired its first hotel. The Company has no foreign operations or assets and its operations include only one segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany transactions and balances have been eliminated upon consolidation. The Company has elected to be treated as a real estate investment trust (REIT) for federal income tax purposes. The REIT Modernization Act, effective January 1, 2001, permits real estate investment trusts to establish taxable businesses to conduct certain previously disallowed business activities. The Company has formed wholly-owned taxable REIT subsidiaries (collectively, the Lessee), which lease all of the Companys hotels. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. The fair market value of cash and cash equivalents approximates their carrying value. All cash and cash equivalents are currently held at one institution, Wachovia Bank, N.A, and the balances may at times exceed federal depository insurance limits. Investment in Hotels and Related Depreciation The hotels are stated at cost, net of depreciation, and include real estate brokerage commissions paid to Apple Six Realty Group, Inc. (ASRG), a related party 100% owned by Glade M. Knight, Chairman and Chief Executive Officer of the Company. Repair and maintenance costs are expensed as incurred while significant improvements, renovations, and replacements are capitalized. Depreciation is computed using the straight-line method over estimated useful lives of the assets, which are 39 years for buildings, ten years for major improvements and three to seven years for furniture and equipment. The Company considers expenditures to be capital in nature based on the following criteria: (1) for a single asset, the cost must be at least $500, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; (2) for group purchases of 10 or more identical assets, the unit cost for each asset must be at least $50, including all normal and necessary costs to place the asset in service, and the useful life must be at least one year; and (3) for major repairs to buildings, the repair must be at least $2,500 and the useful life of the asset must be substantially extended. The Company records impairment losses on hotel properties used in operations if indicators of impairment are present, and the undiscounted cash flows estimated to be generated by the respective properties are less than their carrying amount. Impairment losses are measured as the difference between the assets fair value less cost to sell, and its carrying value. No impairment losses have been recorded to date. The purchase price of real estate properties acquired is allocated to the various components, such as land, buildings and improvements, intangible assets and in-place leases as appropriate, in accordance with Statement of Financial Accounting Standards No. 141, Business Combinations. The purchase price is allocated based on the fair value of each component at the time of acquisition. Generally, the Company does not acquire real estate assets that have in-place leases as lease terms for hotel properties are very short term in nature. There has been no allocation of purchase price to intangible assets such as management contracts and franchise agreements as such contracts are generally at current market rates and any other value attributable to these contracts is not considered material. Revenue Recognition Revenue is recognized as earned, which is generally defined as the date upon which a guest occupies a room or utilizes the hotels services. Comprehensive Income The Company recorded no comprehensive income other than net income for the years ended December 31, 2008, 2007 and 2006. 32 Earnings Per Common Share Basic earnings per common share is computed based upon the weighted average number of shares outstanding during the year. Diluted earnings per common share is calculated after giving effect to all potential common shares that were dilutive and outstanding for the year. There were no shares with a dilutive effect for the years ended December 31, 2008, 2007 and 2006. As a result, basic and dilutive outstanding shares were the same. Series B convertible preferred shares are not included in earnings per common share calculations until such time the Series B convertible preferred shares are converted to common shares (see Note 5). Federal Income Taxes The Company is operated as, and has elected to be taxed as, a REIT under Sections 856 to 860 of the Internal Revenue Code. Earnings and profits, which will determine the taxability of distributions to shareholders, will differ from income reported for financial reporting purposes primarily due to the differences for federal income tax purposes in the estimated useful lives used to compute depreciation. The characterization of 2008 distributions of $0.90 per common share for tax purposes was 85% ordinary income and 15% return of capital, 2007 distributions of $0.88 per common share for tax purposes was 90% ordinary income and 10% return of capital, and 2006 distributions of $0.88 per common share for tax purposes was 82% ordinary income and 18% return of capital (unaudited). The Lessee, as a taxable REIT subsidiary of the Company, is subject to federal and state income taxes. The taxable REIT subsidiary incurred a loss for the years ended December 31, 2008, 2007 and 2006, and therefore did not have any federal tax expense. No operating loss benefit has been recorded in the consolidated balance sheet since realization is uncertain. Total net operating loss carry forward for federal income tax purposes was approximately $28.0 million as of December, 31, 2008. The net operating losses expire beginning in 2024. There are no material differences between the book and tax basis of the Companys assets. Sales and Marketing Costs Sales and marketing costs are expensed when incurred. These costs represent the expense for franchise advertising and reservation systems under the terms of the hotel management and franchise agreements and general and administrative expenses that are directly attributable to advertising and promotion. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make certain estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. Recently Adopted Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The Statement applies under other accounting pronouncements that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. In February 2008, the FASB released FASB Staff Position (FSP) FAS 157-2  Effective Date of FASB Statement No. 157, which defers the effective date of SFAS No. 157 to fiscal years beginning after November 15, 2008 for all nonfinancial assets and liabilities, except those items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). The effective date of the statement related to those items not covered by the deferral (all financial assets and liabilities or nonfinancial assets and liabilities recorded at fair value on a recurring basis) is for fiscal years beginning after November 15, 2007. The adoption of this statement did not have and is not anticipated to have a material impact on the Companys results of operations or financial position. In February 2007, FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective of the guidance is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007. SFAS 159 was effective for the Company beginning January 1, 2008. The Company has elected not to use the fair value measurement provisions of SFAS 159 and therefore, adoption of this standard did not have an impact on the financial statements. 33 Recently Issued Accounting Pronouncements In December 2007, the FASB issued FASB Statement No. 141R, Business Combinations (SFAS 141R). This statement revises SFAS 141, Business Combinations , by requiring an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions. This method replaces the cost-allocation process, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values. A significant change included in SFAS 141R is the requirement that costs incurred to effect an acquisition, as well as restructuring costs resulting from an acquisition, must be accounted for separately as expenses. These costs were previously capitalized as part of the cost of the acquisition. Another significant change is the requirement that pre-acquisition contingencies be recognized at fair value as of the date of acquisition if it is more likely than not that they will meet the definition of an asset or liability. Statement 141R will be adopted by the Company in the first quarter of 2009. The adoption of the statement is not anticipated to have a material impact on the Companys results of operations or financial position, as the Company does not anticipate the acquisition of any significant businesses after the effective date. In December 2007, the FASB issued Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements-an amendment of Accounting Research Bulletin No. 51 (SFAS 160). SFAS 160 requires that ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parents equity. The Statement also requires that the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income. SFAS 160 will be adopted by the Company in the first quarter of 2009. The adoption of the statement is not anticipated to have a material impact on the Companys results of operations or financial position. In March 2008, FASB issued Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities, an Amendment of FASB Statement No. 133 (SFAS 161). SFAS 161 is intended to improve transparency in financial reporting by requiring enhanced disclosures of an entitys derivative instruments and hedging activities and their effects on the entitys financial position, financial performance, and cash flows. SFAS 161 applies to all derivative instruments within the scope of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133). It also applies to non-derivative hedging instruments and all hedged items designated and qualifying as hedges under SFAS 133. SFAS 161 is effective prospectively for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company does not currently have any instruments that qualify within the scope of SFAS 133, and therefore the adoption of this statement is not anticipated to have a material impact on the Companys financial statements. Note 2 Investments in Real Estate As of December 31, 2008, the Company owned 68 hotels consisting of the following: fourteen Hilton Garden Inn hotels, ten Residence Inn hotels, ten Courtyard hotels, eight SpringHill Suites hotels, six Homewood Suites hotels, six TownePlace Suites hotels, five Fairfield Inn hotels, four Hampton Inn hotels, three Hampton Inn & Suites hotels and two Marriott hotels. The hotels are located in various states and, in aggregate, consist of 7,897 rooms. Investment in hotels consisted of the following (in thousands): December 31, 2008 December 31, 2007 Land $ 109,621 $ 107,163 Building and Improvements 748,729 728,005 Furniture, Fixtures and Equipment 59,118 49,992 917,468 885,160 Less Accumulated Depreciation (94,005 ) (64,692 ) Investment in Real Estate, net $ 823,463 $ 820,468 The following table summarizes the location, brand, manager, date acquired, number of rooms and gross purchase price for each hotel. All dollar amounts are in thousands. 34 City State Brand Manager Date Acquired Rooms Gross Purchase Price Ft. Worth Texas SpringHill Suites Marriott 5/28/04 145 $ 13,340 Myrtle Beach South Carolina Courtyard Marriott 6/8/04 135 9,200 Redmond Washington Marriott Marriott 7/7/04 262 64,000 Anchorage Alaska Hilton Garden Inn Stonebridge 10/12/04 125 18,900 Anchorage Alaska Homewood Suites Stonebridge 10/12/04 122 13,200 Arcadia California Hilton Garden Inn Stonebridge 10/12/04 124 12,000 Arcadia California SpringHill Suites Stonebridge 10/12/04 86 8,100 Glendale Colorado Hampton Inn & Suites Stonebridge 10/12/04 133 14,700 Lakewood Colorado Hampton Inn Stonebridge 10/12/04 170 10,600 Lake Forest California Hilton Garden Inn Stonebridge 10/12/04 103 11,400 Phoenix Arizona Hampton Inn Stonebridge 10/12/04 99 6,700 Anchorage Alaska Hampton Inn Stonebridge 3/14/05 101 11,500 Bakersfield California Hilton Garden Inn Hilton 3/18/05 120 11,500 Tallahassee Florida Hilton Garden Inn Hilton 3/18/05 99 10,850 Lake Mary Florida Courtyard LBA 3/18/05 86 6,000 Foothill Ranch California Hampton Inn Stonebridge 4/21/05 84 7,400 Ft. Worth Texas Residence Inn Western 5/6/05 149 17,000 Boulder Colorado Marriott WLS 5/9/05 157 30,000 Ft. Worth Texas Homewood Suites Hilton 5/24/05 137 9,097 Nashville Tennessee Homewood Suites Hilton 5/24/05 121 8,103 Albany Georgia Courtyard LBA 6/24/05 84 8,597 Lakeland Florida Residence Inn LBA 6/24/05 78 9,886 Huntsville Alabama Residence Inn LBA 6/24/05 78 8,288 Dothan Alabama Hampton Inn & Suites LBA 6/24/05 85 8,673 Columbus Georgia Residence Inn LBA 6/24/05 78 7,888 Las Colinas Texas TownePlace Suites Western 6/30/05 136 7,178 Arlington Texas TownePlace Suites Western 6/30/05 95 7,148 Arlington Texas SpringHill Suites Western 6/30/05 122 7,486 Tempe Arizona TownePlace Suites Western 6/30/05 119 8,128 Tempe Arizona SpringHill Suites Western 6/30/05 121 8,060 Wallingford Connecticut Homewood Suites WLS 7/8/05 104 12,780 McAllen Texas Hilton Garden Inn Western 7/19/05 104 9,000 Pensacola Florida Hampton Inn & Suites LBA 7/21/05 85 9,279 Rocky Hill Connecticut Residence Inn WLS 8/1/05 96 12,070 Dothan Alabama Courtyard LBA 8/11/05 78 8,016 Somerset New Jersey Homewood Suites WLS 8/17/05 123 17,750 Birmingham Alabama Fairfield Inn LBA 8/25/05 63 2,176 Tuscaloosa Alabama Courtyard LBA 8/25/05 78 7,551 Tuscaloosa Alabama Fairfield Inn LBA 8/25/05 63 3,982 Pensacola Florida Courtyard LBA 8/25/05 90 11,369 Pensacola Florida Fairfield Inn LBA 8/25/05 63 4,858 Pittsburgh Pennsylvania Residence Inn WLS 9/2/05 156 11,000 Laredo Texas Residence Inn Western 9/12/05 109 11,445 Mt. Olive New Jersey Residence Inn WLS 9/15/05 123 12,070 Saratoga Springs New York Hilton Garden Inn WLS 9/29/05 112 17,750 Huntsville Alabama Fairfield Inn LBA 9/30/05 79 4,954 Savannah Georgia SpringHill Suites LBA 9/30/05 79 5,407 Montgomery Alabama SpringHill Suites LBA 9/30/05 79 6,835 Valdosta Georgia Courtyard LBA 10/3/05 84 8,284 Farmington Connecticut Courtyard WLS 10/20/05 119 16,330 Orange Park Florida Fairfield Inn LBA 11/8/05 83 7,221 Folsom California Hilton Garden Inn Inn Ventures 11/30/05 100 18,028 Milpitas California Hilton Garden Inn Inn Ventures 11/30/05 161 18,600 Roseville California Hilton Garden Inn Inn Ventures 11/30/05 131 20,759 Renton Washington Hilton Garden Inn Inn Ventures 11/30/05 150 16,096 Laredo Texas Homewood Suites Western 11/30/05 106 10,500 Dallas Texas SpringHill Suites Western 12/9/05 147 19,500 Hillsboro Oregon TownePlace Suites Inn Ventures 12/19/05 136 11,500 Kent Washington TownePlace Suites Inn Ventures 12/19/05 152 12,000 Mukilteo Washington TownePlace Suites Inn Ventures 12/19/05 128 12,000 Portland Oregon Residence Inn Inn Ventures 12/19/05 258 42,000 Fredericksburg Virginia Hilton Garden Inn Hilton 12/20/05 148 16,600 San Francisco California Hilton Garden Inn Inn Ventures 1/30/06 169 12,266 Clearwater Florida SpringHill Suites LBA 2/17/06 79 6,923 Hillsboro Oregon Residence Inn Inn Ventures 3/9/06 122 15,500 Hillsboro Oregon Courtyard Inn Ventures 3/9/06 155 11,000 Panama City Florida Courtyard LBA 4/26/06 84 9,245 Roanoke Rapids North Carolina Hilton Garden Inn Newport 3/10/08 147 17,764 Total 7,897 $ 845,330 35 The Company leased all of its hotels to wholly-owned taxable REIT subsidiaries under master hotel lease agreements. The Company also used the proceeds of its offering to pay 2% of the gross purchase price for these hotels, which equals approximately $16.9 million, as a commission to ASRG. No goodwill or intangible assets were recorded in connection with any of the acquisitions. Note 3 Other Assets The Company, through a jointly-owned subsidiary, Apple Air Holding, LLC, owns two Lear 40 jets used primarily for renovation and asset management purposes. The total purchase price for the aircraft, purchased in January 2006 and December 2007, was approximately $16.0 million. Apple Air Holding, LLC is jointly owned by the Company and Apple REIT Seven, Inc. (Apple Seven). Apple Sevens ownership interest is accounted for as a minority interest and is included in other liabilities on the Companys consolidated balance sheets, with balances of $6.6 and $7.5 million at December 31, 2008 and 2007. The aircraft are also leased to affiliates of the Company at market rates. In 2008, revenues from affiliates totaling $1.5 million are included in reimbursed expenses on the Companys consolidated statement of operations. The aircraft are depreciated on a straight-line basis over a useful life of ten years. For the years ended December 31, 2008, 2007 and 2006, the Company recorded depreciation expense in the amount of approximately $1.6, $0.9 and $0.8 million on the two aircraft. Note 4 Notes Payable and Credit Agreements In conjunction with the acquisition of five hotels in December 2005, the Company utilized short-term unsecured financing from a commercial bank in the amount of $40 million to fund a portion of the aggregate gross purchase price. This financing was evidenced by a promissory note and was governed by a loan agreement. The outstanding principal at December 31, 2005 was $28 million, and the note was repaid and extinguished on January 24, 2006. In March 2008, the Company entered into a $20 million unsecured line of credit with a commercial bank. The applicable interest rate is equal to LIBOR (the London Interbank Offered Rate) plus 2%. LIBOR was 0.4% at December 31, 2008. Interest payments are due monthly. The principal must be paid by the maturity date of March 2011, and may be prepaid without penalty. At December 31, 2008, the credit line had no outstanding principal balance. The Company also assumed approximately $54.1 million of debt secured by a first mortgage on 14 of its properties. In 2008, the Company paid and extinguished seven of these mortgages. The following table summarizes the hotel, interest rate, maturity date and the principal amount assumed associated with each mortgage. All dollar amounts are in thousands. Location Brand Rate Maturity Date Principal Assumed Outstanding balanceasof Dec. 31, 2008 Outstanding balanceasof Dec. 31, 2007 Glendale, CO Hampton Inn & Suites 6.93 % 1/01/13 $ 6,603 $ 5,732 $ 5,964 Anchorage, AK Hampton Inn 7.75 % 4/01/09 5,531 - 4,903 Foothill Ranch, CA Hampton Inn 8.06 % 8/01/11 4,502 4,195 4,287 Dothan, AL Courtyard 7.35 % 4/01/08 3,244 - 3,034 Birmingham, AL Fairfield Inn 7.35 % 5/01/08 2,086 - 1,952 Tuscaloosa, AL Courtyard 7.30 % 5/01/08 3,388 - 3,169 Tuscaloosa, AL Fairfield Inn 7.30 % 5/01/08 1,690 - 1,580 Pensacola, FL Courtyard 7.35 % 5/01/08 4,557 - 4,264 Pensacola, FL Fairfield Inn 7.35 % 5/01/08 2,734 - 2,559 Huntsville, AL Fairfield Inn 6.80 % 1/11/13 3,028 2,831 2,896 Savannah, GA SpringHill Suites 6.80 % 1/11/13 3,066 2,866 2,933 Montgomery, AL SpringHill Suites 6.80 % 1/11/13 3,785 3,538 3,620 Orange Park, FL Fairfield Inn 8.52 % 2/11/11 3,193 3,006 3,071 Hillsboro, OR Courtyard 6.40 % 12/11/14 6,663 6,325 6,454 Total $ 54,070 $ 28,493 $ 50,686 36 The aggregate amounts of principal payable under the Companys promissory notes, for the five years subsequent to December 31, 2008 are as follows (in thousands): Total 2009 $ 791 2010 850 2011 7,546 2012 756 2013 13,022 Thereafter 5,528 28,493 Fair Value Adjustment of Assumed Debt 604 Total $ 29,097 Fair value adjustments were recorded in connection with the assumption of the above market rate debt in connection with the hotel acquisitions. These premiums are amortized into interest expense over the remaining term of the related indebtedness using the effective interest rate method. The effective rates range from 5.71% to 6.11%. The total adjustment was $2.3 million and the unamortized balances at December 31, 2008 and 2007 were $0.6 million and $1.0 million, respectively. The fair value of the Companys outstanding debt at December 31, 2008 was approximately $31.2 million. Note 5 Shareholders Equity The Company concluded its best-efforts offering of Units on March 3, 2006. The Company registered its Units on Registration Statement Form S-11 (File No. 333-112169) filed April 20, 2004. The Company began its best-efforts offering (the Offering) of Units on April 23, 2004, the same day the Registration Statement was declared effective by the Securities and Exchange Commission. Each Unit consists of one common share and one Series A preferred share. The Series A preferred shares have no voting rights and no conversion rights. In addition, the Series A preferred shares are not separately tradable from the common shares to which they relate. The Series A preferred shares do not have any distribution rights except a priority distribution upon the sale of the Companys assets. The priority distribution (Priority Distribution) will be equal to $11.00 per Series A preferred share, and will be paid before any distribution will be made to the holders of any other shares. Upon the Priority Distribution the Series A preferred shares will have no other distribution rights. The Company has issued 240,000 Series B convertible preferred shares to Glade M. Knight, Chairman and Chief Executive Officer of the Company, in exchange for the payment by him of $0.10 per Series B convertible preferred share, or an aggregate of $24,000. The Series B convertible preferred shares are convertible into common shares pursuant to the formula and on the terms and conditions set forth below. There are no dividends payable on the Series B convertible preferred shares. Holders of more than two-thirds of the Series B convertible preferred shares must approve any proposed amendment to the articles of incorporation that would adversely affect the Series B convertible preferred shares. Upon the Companys liquidation, the holder of the Series B convertible preferred shares is entitled to a priority liquidation payment before any distribution of liquidation proceeds to the holders of the common shares. However, the priority liquidation payment of the holder of the Series B convertible preferred shares is junior to the holders of the Series A preferred shares distribution rights. The holder of a Series B convertible preferred share is entitled to a liquidation payment of $11 per number of common shares each Series B convertible preferred share would be convertible into according to the formula described below. In the event that the liquidation of the Companys assets results in proceeds that exceed the distribution rights of the Series A preferred shares and the Series B convertible preferred shares, the remaining proceeds will be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. Each holder of outstanding Series B convertible preferred shares shall have the right to convert any of such shares into common shares of the Company upon and for 180 days following the occurrence of any of the following events: (1) substantially all of the Companys assets, stock or business is sold or transferred through exchange, merger, consolidation, lease, share exchange, sale or otherwise, other than a sale of assets in liquidation, dissolution or winding up of the Company; 37 (2) the termination or expiration without renewal of the advisory agreement with Apple Six Advisors, Inc. (ASA), or if the Company ceases to use ASRG to provide property acquisition and disposition services; or (3) the Companys common shares are listed on any securities exchange or quotation system or in any established market. Upon the occurrence of any conversion event, each Series B convertible preferred share may be converted into 24.17104 common shares. In the event that the Company raises additional gross proceeds in a subsequent public offering, each Series B convertible preferred share may be converted into an additional number of common shares based on the additional gross proceeds raised through the date of conversion in a subsequent public offering according to the following formula: (X/50 million) x 1.20568, where X is the additional gross proceeds rounded down to the nearest 50 million. No additional consideration is due upon the conversion of the Series B convertible preferred shares. The conversion into common shares of the Series B convertible preferred shares will result in dilution of the common shareholders interests. Expense related to issuance of 240,000 Series B convertible preferred shares to Mr. Knight will be recognized at such time when the number of common shares to be issued for conversion of the Series B shares can be reasonably estimated and the event triggering the conversion of the Series B shares to common shares occurs. The expense will be measured as the difference between the fair value of the common stock for which the Series B shares can be converted and the amounts paid for the Series B shares. If a conversion event had occurred at December 31, 2008, expense would have ranged from $0 to $63.8 million (assumes $11 per Unit fair market value), which represents approximately 5.8 million shares of common stock. In July 2005, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Shareholders may request redemption of Units for a purchase price equal to the lesser of: (1) the purchase price per Unit that the shareholder actually paid for the Unit; or (2) $11.00 per Unit. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. As of December 31, 2008, the Company has redeemed 7.6 million Units in the amount of $83.6 million under the program, including 1.8 million Units for $19.3 million redeemed in 2008 and 2.5 million Units in the amount of $27.7 million redeemed in 2007. In February 2006, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a convenient and cost effective way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Companys Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. As of December 31, 2008, approximately 8.3 million Units, representing $90.9 million in proceeds to the Company, have been issued under the plan, including 3.2 million Units representing $35.6 million issued in 2008 and 3.0 million Units representing $33.3 million issued in 2007. The Companys articles of incorporation authorize issuance of up to 15 million additional preferred shares. No preferred shares other than the Series A preferred shares and the Series B convertible preferred shares (discussed above) have been issued. The Company believes that the authorization to issue additional preferred shares benefits the Company and its shareholders by permitting flexibility in financing additional growth, giving the Company additional financing options in corporate planning and in responding to developments in business, including financing of additional acquisitions and other general corporate purposes. Having authorized preferred shares available for issuance in the future gives the Company the ability to respond to future developments and allows preferred shares to be issued without the expense and delay of a special shareholders meeting. At present, the Company has no specific financing or acquisition plans involving the issuance of additional preferred shares and the Company does not propose to fix the characteristics of any series of preferred shares in anticipation of issuing preferred shares other than the Series A preferred shares and Series B convertible preferred shares discussed above. The Company cannot now predict whether or to what extent, if any, additional preferred shares will be used or if so used what the characteristics of a particular series may be. The voting rights and rights to distributions of the holders of common shares will be subject to the prior rights of the holders of any subsequently-issued preferred shares. Unless otherwise required by applicable law or regulation, the preferred shares would be issuable without further authorization by holders of the common shares and on such terms and for such consideration as may be determined by the Board of Directors. The preferred shares could be issued in one or more series having varying voting rights, redemption and conversion features, distribution (including liquidating distribution) rights and preferences, and other rights, including rights of approval of specified transactions. A series of preferred shares could be given rights that are superior to rights of holders of common shares and a series having preferential distribution rights could limit common share distributions and reduce the amount holders of common shares would otherwise receive on dissolution. 38 Note 6 Stock Incentive Plans On January 20, 2004, the Board of Directors approved a Non-Employee Directors Stock Option Plan (the Directors Plan) whereby directors, who are not employees of the Company or affiliates, automatically receive the option to purchase Units. Under the Directors Plan, the number of Units authorized for issuance is equal to 45,000 plus 1.8% of the number of Units sold in excess of the minimum offering of 4,761,905 Units. This plan currently relates to the initial public offering of 91,125,541 Units. Therefore, the maximum number of Units authorized under the Directors Plan is currently 1,599,545 based on the number of shares issued as of December 31, 2008. On January 20, 2004, the Board of Directors approved an Incentive Stock Option Plan (the Incentive Plan) whereby incentive awards may be granted to certain employees of the Company or affiliates. Under the Incentive Plan, the number of Units authorized for issuance is equal to 35,000 plus 4.625% of the number of Units sold in the initial offering in excess of 4,761,905. This plan also currently relates to the initial public offering of 91,125,541 Units. Therefore, the maximum number of Units that can be issued under the Incentive Plan is currently 4,029,318 based on the number of shares issued as of December 31, 2008. Both plans generally provide, among other things, that options be granted at exercise prices not lower than the market value of the Units on the date of grant. The options expire 10 years from the date of the grant. During 2008, 2007 and 2006, the Company granted options to purchase 72,548, 71,640 and 71,948 Units, respectively, under the Directors Plan. All of the options issued vested at the date of issuance, and have an exercise price of $11 per Unit. The Company has granted no options under the Incentive Plan. Activity in the Companys share option plan during 2008, 2007 and 2006 is summarized in the following table: Outstanding, beginning of year: 215,812 144,172 72,224 Granted 72,548 71,640 71,948 Exercised    Expired or canceled    Outstanding, end of year: 288,360 215,812 144,172 Exercisable, end of year: 288,360 215,812 144,172 The weighted-average exercise price: $ 11.00 $ 11.00 $ 11.00 The Company recorded $57, $68 and $69 thousand of share-based expense for the 73, 72 and 72 thousand options issued during the years ended December 31, 2008, 2007 and 2006. Note 7 Management and Franchise Agreements Each of the Companys 68 hotels are operated and managed, under separate management agreements, by affiliates of one of the following companies (indicates the number of hotels managed): Marriott International, Inc. (Marriott) (3), Stonebridge Realty Advisors, Inc. (Stonebridge) (10), Hilton Hotels Corporation (Hilton) (5), Western International (Western) (10), Larry Blumberg & Associates (LBA) (20), White Lodging Services Corporation (WLS) (8), Inn Ventures, Inc. (Inn Ventures) (11) or Newport Hospitality Group, Inc. (Newport) (1). The agreements have remaining terms ranging from 2 to 26 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. During the years ended December 31, 2008, 2007 and 2006 the Company incurred approximately $9.8, $9.9 and $8.7 million in management fees, respectively. Stonebridge, Western, LBA, WLS, Inn Ventures and Newport are not affiliated with either Marriott or Hilton, and as a result, the hotels managed by these companies were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for a term of 13 to 20 years. Fees associated with the Hilton agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise 39 agreements provide for an initial term of 15 to 20 years. Fees associated with the Marriott agreements include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. During the years ended December 31, 2008, 2007 and 2006 the Company incurred approximately $10.5, $10.3 and $9.0 million in franchise fees. Note 8 Related Parties The Company has significant transactions with related parties. These transactions cannot be construed to be arms length, and the results of the Companys operations may be different if these transactions were conducted with non-related parties. The Company has a contract with ASRG, a related party, to provide brokerage services for the acquisition and disposition of the Companys real estate assets. In accordance with the contract, ASRG is paid a fee of 2% of the gross purchase price of any acquisitions or gross sale price of any dispositions of real estate investments, subject to certain conditions. As of December 31, 2008, total payments to ASRG for services under the terms of this contract were $16.9 million, which was capitalized as a part of the purchase price of the hotels. The Company incurred fees totaling approximately $0.4 million in 2008 under this contract. The Company is party to an advisory agreement with Apple Six Advisors, Inc. (ASA), pursuant to which ASA provides management services to the Company. An annual fee ranging from .1% to .25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, are payable for these services. Until May 2007, ASA utilized Apple Hospitality Two, Inc. to provide these services. From May to October 2007, ASA utilized Apple Fund Management, LLC, a subsidiary of Apple Hospitality Five, Inc. (AHF) to provide these services. In October 2007, AHF merged with an unrelated third party and the Company acquired all of AHFs interest in Apple Fund Management, LLC at no incremental cost to the Company. The advisory fees incurred under the agreement with ASA in 2008, 2007 and 2006 were approximately $2.5, $2.5 and $2.3 million, respectively. Effective October 2007, through its wholly-owned subsidiary, Apple Fund Management, LLC, the Company provides support services to ASRG, ASA, Apple Seven Advisors, Inc. (A7A), Apple Suites Realty Group, Inc. (Suites), Apple REIT Seven, Inc., Apple Eight Advisors, Inc. (A8A), Apple REIT Eight, Inc Apple Nine Advisors, Inc. (A9A) and Apple REIT Nine, Inc. A7A provides day to day advisory and administrative functions for Apple REIT Seven, Inc. A8A provides day to day advisory and administrative functions for Apple REIT Eight, Inc. A9A provides day to day advisory and administrative functions for Apple REIT Nine, Inc. Suites provides real estate brokerage services to Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Each of these companies has agreed to reimburse the Company for its costs in providing these services. For the years ended December 31, 2008 and 2007, the Company received reimbursement of its costs totaling approximately $4.6 and $0.9 million. ASRG, ASA, A7A, Suites, A8A and A9A are 100% owned by Glade Knight, the Companys Chairman and Chief Executive Officer. Including ASRG, Suites, ASA, A7A, A8A and A9A discussed above, Mr. Knight is also Chairman and Chief Executive Officer of Apple REIT Seven, Inc. (a hotel REIT), Apple REIT Eight, Inc. (a hotel REIT) and Apple REIT Nine, Inc. (a newly formed company that intends to qualify as a diversified REIT). Mr. Knight was also Chairman and Chief Executive Officer of Apple Hospitality Two, Inc. (a hospitality REIT) until May 2007 and Apple Hospitality Five, Inc. (a hospitality REIT) until October 2007. Members of the Companys Board of Directors are also on the boards of Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Until May 2007, members of the Companys Board of Directors were also on the board of Apple Hospitality Two, Inc. and, until October 2007, were on the board of Apple Hospitality Five, Inc. Note 9 Commitments In March 2008, in conjunction with the purchase of the Hilton Garden Inn in Roanoke Rapids, North Carolina, the company purchased the land on which the hotel is located, terminating a ground lease with a remaining term of 49 years and minimum lease payments of $8.4 million. In addition, the Company has ground leases for five of its hotels with remaining terms ranging from 8 to 19 years. The aggregate amounts of minimum lease payments under these agreements for the five years subsequent to December 31, 2008 are as follows (in thousands): 40 Total 2009 $ 310 2010 322 2011 326 2012 326 2013 334 Thereafter 2,593 Total $ 4,211 Note 10 Industry Segments The Company owns extended-stay and limited service hotel properties throughout the United States that generate rental and other property related income. The Company separately evaluates the performance of each of its hotel properties. However, because each of the hotels has similar economic characteristics, facilities, and services, the properties have been aggregated into a single operating segment. All segment disclosures are included in, or can be derived from, the Companys consolidated financial statements. Note 11 Quarterly Financial Data (unaudited) The following is a summary of quarterly results of operations for the period ended December 31, 2008: First Quarter Second Quarter Third Quarter Fourth Quarter (in thousands except per share data) Revenues $ 64,291 $ 71,213 $ 71,610 $ 57,188 Net income $ 13,530 $ 18,149 $ 18,228 $ 8,595 Basic and diluted income per common share $ 0.15 $ 0.20 $ 0.20 $ 0.09 Distributions declared and paid per common share $ 0.224 $ 0.226 $ 0.226 $ 0.226 The following is a summary of quarterly results of operations for the period ended December 31, 2007: First Quarter Second Quarter Third Quarter Fourth Quarter (in thousands except per share data) Revenues $ 60,179 $ 67,959 $ 69,405 $ 60,391 Net income $ 13,781 $ 18,318 $ 19,209 $ 12,020 Basic and diluted income per common share $ 0.15 $ 0.20 $ 0.21 $ 0.14 Distributions declared and paid per common share $ 0.220 $ 0.220 $ 0.220 $ 0.220 Note 12 Subsequent Events In January 2009, the Company declared and paid $6.9 million or $.075 per common share, in a distribution to its common shareholders, of which $2.9 million or 266,705 Units were reinvested under the Companys Dividend Reinvestment Plan. On January 20, 2009, the Company redeemed 1.1 million Units in the amount of $12.3 million under its Unit Redemption Program. In February 2009, the Company declared and paid $6.8 million or $.075 per common share, in a distribution to its common shareholders, of which $3.0 million or 268,265 Units were reinvested under the Companys Dividend Reinvestment Plan. 41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures None. Item 9A. Controls and Procedures Senior management, including the Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the Companys disclosure controls and procedures as of the end of the period covered by this report. Based on this evaluation process, the Chief Executive Officer and Chief Financial Officer have concluded that the Companys disclosure controls and procedures are effective and that there have been no changes in the Companys internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. Since that evaluation process was completed, there have been no significant changes in internal controls or in other factors that could significantly affect these controls. See Item 8 for the Report of Management on Internal Control over Financial Reporting and the Companys Independent Registered Public Accounting Firms attestation report regarding internal control over financial reporting. Item 9B. Other Information None. 42 PART III Item 10. Directors, Executive Officers and Corporate Governance The information required by Items 401, 405, 406 and 407(c)(3), (d)(4) and (d)(5) of Regulation S-K will be set forth in the Companys 2009 Proxy Statement. For the limited purpose of providing the information necessary to comply with this Item 10, the 2009 Proxy Statement is incorporated herein by this reference. Item 11. Executive Compensation The information required by Items 402 and 407(e)(4) and (e)(5) of Regulation S-K will be set forth in the Companys 2009 Proxy Statement. For the limited purpose of providing the information necessary to comply with this Item 11, the 2009 Proxy Statement is incorporated herein by this reference. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters The information required by Items 201(d) and 403 of Regulation S-K will be set forth in the Companys 2009 Proxy Statement. For the limited purpose of providing the information necessary to comply with this Item 12, the 2009 Proxy Statement is incorporated herein by this reference. Item 13. Certain Relationships and Related Transactions and Director Independence The information required by Items 404 and 407(a) of Regulation S-K will be set forth in the Companys 2009 Proxy Statement. For the limited purpose of providing the information necessary to comply with this Item 13, the 2009 Proxy Statement is incorporated herein by this reference. Item 14. Principal Accounting Fees and Services This information required by Item 9(e) of Schedule 14A will be set forth in the Companys 2009 Proxy Statement. For the limited purpose of providing the information necessary to comply with this Item 14, the 2009 Proxy Statement is incorporated herein by this reference. 43 PART IV Item 15. Exhibits, Financial Statement Schedules 1. Financial Statements of Apple REIT Six, Inc. Report of Management on Internal Control Over Financial Reporting Report of Independent Registered Public Accounting Firm on Internal Control Over Financial ReportingErnst & Young LLP Report of Independent Registered Public Accounting FirmErnst & Young LLP Consolidated Balance Sheets as of December 31, 2008 and 2007 Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 Consolidated Statements of Shareholders Equity for the years ended December 31, 2008, 2007 and 2006 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 Notes to Consolidated Financial Statements These financial statements are set forth in Item 8 of this report and are hereby incorporated by reference. 2. Financial Statement Schedules Schedule IIIReal Estate and Accumulated Depreciation (Included at the end of this Part IV of this report.) Financial statement schedules not listed are either omitted because they are not applicable or the required information is shown in the consolidated financial statements or notes thereto. 3. Exhibits Incorporated herein by reference are the exhibits listed under Exhibits Index to this Report available at www.sec.gov. 44 SCHEDULE III Real Estate and Accumulated Depreciation As of December 31, 2008 (dollars in thousands) Initial Cost Subsequently Capitalized City State Brand Encumbrances Land Bldg./FF&E Bldg Imp. & FF&E Total GrossCost(1) Acc Deprec Date of Construction Date Acquired Depreciable Life # of Rooms Birmingham Alabama Fairfield Inn $ - $ 354 $ 2,057 $ 118 $ 2,529 $ (248 ) 1995 Aug-05 3 - 39 yrs. 63 Dothan Alabama Courtyard - 1,270 7,142 291 8,703 (832 ) 1996 Aug-05 3 - 39 yrs. 78 Dothan Alabama HamptonInn&Suites - 842 8,129 51 9,022 (988 ) 2004 Jun-05 3 - 39 yrs. 85 Huntsville Alabama Fairfield Inn 2,831 506 4,813 135 5,454 (465 ) 1999 Sep-05 3 - 39 yrs. 79 Huntsville Alabama Residence Inn - 947 7,632 363 8,942 (855 ) 2002 Jun-05 3 - 39 yrs. 78 Montgomery Alabama SpringHill Suites 3,538 963 6,327 176 7,466 (607 ) 1998 Sep-05 3 - 39 yrs. 79 Tuscaloosa Alabama Courtyard - - 7,953 282 8,235 (839 ) 1996 Aug-05 3 - 39 yrs. 78 Tuscaloosa Alabama Fairfield Inn - - 4,240 156 4,396 (448 ) 1996 Aug-05 3 - 39 yrs. 63 Anchorage Alaska Hampton Inn - 1,220 10,501 2,031 13,752 (1,812 ) 1997 Mar-05 3 - 39 yrs. 101 Anchorage Alaska Hilton Garden Inn - 4,230 14,788 407 19,425 (1,936 ) 2002 Oct-04 3 - 39 yrs. 125 Anchorage Alaska Homewood Suites - 1,803 11,046 89 12,938 (1,644 ) 2004 Oct-04 3 - 39 yrs. 122 Phoenix Arizona Hampton Inn - 1,425 5,205 811 7,441 (996 ) 1998 Oct-04 3 - 39 yrs. 99 Tempe Arizona SpringHill Suites - 1,170 7,159 112 8,441 (888 ) 1998 Jun-05 3 - 39 yrs. 121 Tempe Arizona TownePlace Suites - 1,226 7,169 123 8,518 (882 ) 1998 Jun-05 3 - 39 yrs. 119 Arcadia California Hilton Garden Inn - 1,718 10,195 2,225 14,138 (1,689 ) 1999 Oct-04 3 - 39 yrs. 124 Arcadia California SpringHill Suites - 1,633 6,459 806 8,898 (1,147 ) 1999 Oct-04 3 - 39 yrs. 86 Bakersfield California Hilton Garden Inn - 1,166 10,565 209 11,940 (1,449 ) 2004 Mar-05 3 - 39 yrs. 120 Folsom California Hilton Garden Inn - 1,521 16,989 1,173 19,683 (1,870 ) 1999 Nov-05 3 - 39 yrs. 100 FoothillRanch California Hampton Inn 4,195 1,056 6,499 827 8,382 (1,027 ) 1998 Apr-05 3 - 39 yrs. 84 Lake Forest California Hilton Garden Inn - 1,541 9,425 220 11,186 (1,419 ) 2004 Oct-04 3 - 39 yrs. 103 Milpitas California Hilton Garden Inn - 2,565 16,534 1,904 21,003 (2,108 ) 1999 Nov-05 3 - 39 yrs. 161 Roseville California Hilton Garden Inn - 2,362 18,937 1,579 22,878 (2,186 ) 1999 Nov-05 3 - 39 yrs. 131 SanFrancisco California Hilton Garden Inn - 2,007 9,545 2,048 13,600 (1,542 ) 1999 Jan-06 3 - 39 yrs. 169 Boulder Colorado Marriott - 3,066 27,825 2,118 33,009 (3,647 ) 1997 May-05 3 - 39 yrs. 157 Glendale Colorado Hampton Inn & Suites 5,732 3,641 11,221 1,248 16,110 (1,867 ) 1999 Oct-04 3 - 39 yrs. 133 Lakewood Colorado Hampton Inn - 2,508 8,090 464 11,062 (1,319 ) 2003 Oct-04 3 - 39 yrs. 170 Farmington Connecticut Courtyard - 1,794 15,434 1 17,229 (1,555 ) 2005 Oct-05 3 - 39 yrs. 119 Rocky Hill Connecticut Residence Inn - 1,472 11,284 3 12,759 (1,218 ) 2005 Aug-05 3 - 39 yrs. 96 Wallingford Connecticut Homewood Suites - 1,419 12,072 140 13,631 (1,349 ) 2005 Jul-05 3 - 39 yrs. 104 Clearwater Florida SpringHill Suites - - 7,214 - 7,214 (715 ) 2006 Feb-06 3 - 39 yrs. 79 Lake Mary Florida Courtyard - 690 5,568 1,525 7,783 (897 ) 1995 Mar-05 3 - 39 yrs. 86 Lakeland Florida Residence Inn - 1,520 8,699 1,227 11,446 (1,088 ) 2001 Jun-05 3 - 39 yrs. 78 Orange Park Florida Fairfield Inn 3,006 855 6,979 177 8,011 (629 ) 1998 Nov-05 3 - 39 yrs. 83 Panama City Florida Courtyard - 1,407 8,217 45 9,669 (788 ) 2006 Mar-06 3 - 39 yrs. 84 Pensacola Florida Courtyard - 1,186 10,728 353 12,267 (1,105 ) 1997 Aug-05 3 - 39 yrs. 90 45 SCHEDULE III Real Estate and Accumulated Depreciation (continued) As of December 31, 2008 (dollars in thousands) Initial Cost Subsequently Capitalized City State Brand Encumbrances Land Bldg./FF&E Bldg Imp. & FF&E Total GrossCo st(1) Acc Deprec Date of Construction Date Acquired Depreciable Life # of Rooms Pensacola Florida Fairfield Inn - 470 4,703 152 5,325 (477 ) 1995 Aug-05 3 - 39 yrs. 63 Pensacola Florida HamptonInn&Suites - 1,248 8,354 7 9,609 (1,015 ) 2005 Jul-05 3 - 39 yrs. 85 Tallahassee Florida Hilton Garden Inn - 1,103 10,130 678 11,911 (1,307 ) 1997 Mar-05 3 - 39 yrs. 99 Albany Georgia Courtyard - 1,253 7,658 73 8,984 (938 ) 2004 Jun-05 3 - 39 yrs. 84 Columbus Georgia Residence Inn - - 8,184 94 8,278 (946 ) 2003 Jun-05 3 - 39 yrs. 78 Savannah Georgia SpringHill Suites 2,866 693 5,099 165 5,957 (486 ) 1999 Sep-05 3 - 39 yrs. 79 Valdosta Georgia Courtyard - 1,036 7,529 199 8,764 (810 ) 2002 Oct-05 3 - 39 yrs. 84 Mt. Olive New Jersey Residence Inn - 1,410 11,331 22 12,763 (1,258 ) 2005 Sep-05 3 - 39 yrs. 123 Somerset New Jersey Homewood Suites - 1,813 16,801 120 18,734 (1,781 ) 2005 Aug-05 3 - 39 yrs. 123 SaratogaSprings New York Hilton Garden Inn - 2,399 15,885 1,441 19,725 (1,618 ) 1999 Sep-05 3 - 39 yrs. 112 Roanoke Rapids NorthCarolina Hilton Garden Inn - 2,458 15,713 - 18,171 (469 ) 2008 Mar-08 3 - 39 yrs. 147 Hillsboro Oregon Courtyard 6,325 1,879 9,484 118 11,481 (846 ) 1996 Mar-06 3 - 39 yrs. 155 Hillsboro Oregon Residence Inn - 2,665 13,295 196 16,156 (1,272 ) 1994 Mar-06 3 - 39 yrs. 122 Hillsboro Oregon TownePlace Suites - 2,150 9,715 1,223 13,088 (1,147 ) 1999 Dec-05 3 - 39 yrs. 136 Portland Oregon Residence Inn - 4,400 38,687 3,205 46,292 (3,931 ) 2001 Dec-05 3 - 39 yrs. 258 Pittsburgh Pennsylvania Residence Inn - 1,161 10,267 1,573 13,001 (1,468 ) 1998 Sep-05 3 - 39 yrs. 156 Myrtle Beach South Carolina Courtyard - 1,857 7,631 1,036 10,524 (1,510 ) 1999 Jun-04 3 - 39 yrs. 135 Nashville Tennessee Homewood Suites - 1,170 7,177 514 8,861 (1,041 ) 1999 May-05 3 - 39 yrs. 121 Arlington Texas SpringHill Suites - 1,122 6,649 80 7,851 (833 ) 1998 Jun-05 3 - 39 yrs. 122 Arlington Texas TownePlace Suites - 1,033 6,373 129 7,535 (775 ) 1999 Jun-05 3 - 39 yrs. 95 Dallas Texas SpringHill Suites - 1,372 18,737 464 20,573 (1,967 ) 1997 Dec-05 3 - 39 yrs. 147 Fort Worth Texas Homewood Suites - 1,152 8,210 1,017 10,379 (1,216 ) 1999 May-05 3 - 39 yrs. 137 Fort Worth Texas Residence Inn - 1,873 15,586 16 17,475 (1,855 ) 2005 May-05 3 - 39 yrs. 149 Fort Worth Texas SpringHill Suites - 2,125 11,619 53 13,797 (1,754 ) 2004 May-04 3 - 39 yrs. 145 Laredo Texas Homewood Suites - 1,118 9,781 48 10,947 (1,067 ) 2005 Nov-05 3 - 39 yrs. 106 Laredo Texas Residence Inn - 902 10,969 19 11,890 (1,229 ) 2005 Sep-05 3 - 39 yrs. 109 Las Colinas Texas TownePlace Suites - 1,205 6,256 110 7,571 (835 ) 1998 Jun-05 3 - 39 yrs. 136 McAllen Texas Hilton Garden Inn - 1,178 8,143 622 9,943 (1,016 ) 2000 Jul-05 3 - 39 yrs. 104 Fredericksburg Virginia Hilton Garden Inn - 1,822 15,362 93 17,277 (1,602 ) 2005 Dec-05 3 - 39 yrs. 148 Richmond Virginia Corporate Office - 381 1,038 3,565 4,984 (1,073 ) 1893 Jun-04 3 - 39 yrs. N/A Kent Washington TownePlace Suites - 1,841 10,721 1,377 13,939 (1,278 ) 1999 Dec-05 3 - 39 yrs. 152 Mukilteo Washington TownePlace Suites - 1,505 11,055 1,199 13,759 (1,238 ) 1999 Dec-05 3 - 39 yrs. 128 Redmond Washington Marriott - 9,504 56,168 1,026 66,698 (7,950 ) 2004 Jul-04 3 - 39 yrs. 262 Renton Washington Hilton Garden Inn - 1,277 14,674 1,858 17,809 (1,943 ) 1998 Nov-05 3 - 39 yrs. 150 Deposits on Construction in Progress - - - 257 257 - $ 28,493 $ 109,658 $ 761,624 $ 46,186 $ 917,468 $ (94,005 ) 7,897 Realestateowned: Accumulateddepreciation: Balance as of January 1 $ 885,160 $ 874,834 $ 803,417 Balance as of January 1 $ 64,692 $ 37,928 $ 13,247 Acquisitions 18,171 - 54,840 Depreciation expense 29,313 26,782 24,681 Improvements 14,137 10,360 16,577 Disposals - (18 ) - Disposals - (34 ) - Balance at December 31 $ 917,468 $ 885,160 $ 874,834 Balance at December 31 $ 94,005 $ 64,692 $ 37,928 (1) The cost basis for Federal Income Tax purposes approximates the basis used in this schedule. 46 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. A PPLE R EIT S
